UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q S Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2013 OR £ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No.0-13316 BROADCAST INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Utah 87-0395567 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 6952 S. High Tech Drive Suite C, Salt Lake City, Utah 84047 (Address of principal executive offices and zip code) (801) 562-2252 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesSNo £  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to post such files). Yes SNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. £ Large accelerated filer£ Accelerated filer£ Non-accelerated filerSSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes£NoS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: Class Outstanding as of October 31, 2013 Common Stock, $.05 par value 110,233,225 shares 1 Broadcast International, Inc. Form 10-Q Table of Contents PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 38 Item 4. Controls and Procedures 38 PART II -OTHER INFORMATION Item 1. Legal Proceedings 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 40 Item 5. Other Information “Not Applicable” 40 Item 6. Exhibits 40 Signatures 42 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements BROADCAST INTERNATIONAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS December 31, September 30, (Unaudited) ASSETS: Current Assets Cash $ $ Restricted cash Trade accounts receivable, net Inventory Prepaid expenses Total current assets Property and equipment, net Other Assets, non current Debt offering costs Patents, net Deposits and other assets Total other assets, non current Total assets $ $ LIABILITIES AND STOCKHOLDERS DEFICIT: Current Liabilities Accounts payable $ $ Payroll and related expenses Other accrued expenses Unearned revenue Current portion of notes payable (net of discount of $947,994 and $157,599, respectively) Derivative valuation Total current liabilities Long-term Liabilities Long-term liabilities Total long-term liabilities Total liabilities Commitments and contingencies STOCKHOLDERS’ DEFICIT: Preferred stock, no par value, 20,000,000 shares authorized; none issued Common stock, $.05 par value, 180,000,000 shares authorized; 107,473,820 and 110,233,225 shares issued as of December 31, 2012 and September 30, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to condensed consolidated financial statements. 3 BROADCAST INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended For the nine months ended September 30, September 30, Net sales $ Cost of sales Gross profit Operating expenses: Administrative and general Selling and marketing Research and development Depreciation and amortization Total operating expenses Total operating loss ) Other income (expense): Interest income 1 Interest expense ) Gain on derivative valuation Equity issuance costs related to warrants ) Loss on note conversion offering expense ) ) Gain (loss) on extinguishment of debt ) Gain on extinguishment of liabilities Loss on retirement of debt offering costs ) ) Gain (loss) on sale of assets ) Other income , net ) ) Total other income (expense) ) Loss before income taxes ) Provision for income taxes Net loss $ ) $ ) $ ) $ ) Net loss per share – basic and diluted $ ) $ ) $ ) $ ) Weighted average shares – basic and diluted See accompanying notes to condensed consolidated financial statements. 4 BROADCAST INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Common stock issued for services Accretion of discount on convertible notes payable Stock based compensation Loss (gain) on sale of assets ) Gain on extinguishment of debt ) Gain on extinguishment of liabilities ) Gain on derivative liability valuation ) ) Warrants issued and expensed for issuance costs Expensed offering costs Retirement of debt offering costs Allowance for doubtful accounts ) Changes in assets and liabilities: Decrease in accounts receivable Decrease (increase) in inventories ) Decrease in debt offering costs Decrease in prepaid and other assets Increase (decrease) in accounts payable and accrued expenses ) Increase (decrease) in deferred revenues ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of equipment ) Proceeds from the sale of assets Net cash used by investing activities ) 5 BROADCAST INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS CONTINUED (Unaudited) Nine Months Ended September 30, Cash flows from financing activities: Proceeds from equity financing Proceeds from issuance of convertible note and warrants Proceeds from issuance of a non-convertible note Principal payments on debt ) Equity issuance costs ) Decrease in restricted cash Payments for debt extinguishment costs ) Payments for extinguishment of liabilities ) Net cash provided by financing activities Net decrease in cash ) ) Cash beginning of period Cash end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Income taxes paid $ $ See accompanying notes to condensed consolidated financial statements. 6 BROADCAST INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) September 30, 2013 Note 1 – Basis of Presentation In the opinion of management, the accompanying unaudited condensed consolidated financial statements of Broadcast International, Inc. (“we” or the “Company”) contain the adjustments, all of which are of a normal recurring nature, necessary to present fairly our financial position at December 31, 2012 and September 30, 2013 and the results of operations for the three and nine months ended September 30, 2012 and 2013, respectively, with the cash flows for each of the nine months ended September 30, 2012 and 2013, in conformity with U.S. generally accepted accounting principles. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2012.Operating results for the three and nine months ended September 30, 2013 are not necessarily indicative of the results that may be expected for the year ended December 31, 2013. Note 2 - Reclassifications Certain 2012 financial statement amounts have been reclassified to conform to 2013 presentations. Note 3 – Weighted Average Shares Basic earnings per common share is computed by dividing net income or loss applicable to common shareholders by the weighted average number of shares outstanding during each period. The computation of diluted earnings per common share is based on the weighted average number of shares outstanding during the year, plus the dilutive common stock equivalents that would rise from the exercise of stock options, warrants and restricted stock units outstanding during the period, using the treasury stock method and the average market price per share during the period, plus the effect of assuming conversion of the convertible debt. As we experienced net losses during the three and nine months ended September 30, 2012 and 2013, respectively, no common stock equivalents have been included in the diluted earnings per common share calculations as the effect of such common stock equivalents would be anti-dilutive. Options and warrants to purchase 43,096,469 shares of common stock at prices ranging from $0.17 to $4.00 per share were outstanding at September 30, 2013. Additionally we had restricted stock units of 3,368,247 outstanding at September 30, 2013.Furthermore, the Company had convertible debt that was convertible into 20,900,000 shares of common stock at September 30, 2013.All the above were excluded from the calculation of diluted earnings per share because the effect was anti-dilutive. Note 4 – Stock-based Compensation In accordance with ASC Topic 718, stock-based compensation cost is estimated at the grant date, based on the estimated fair value of the awards, and recognized as expense ratably over the requisite service period of the award for awards expected to vest. Stock Incentive Plans Under the Broadcast International, Inc. 2004 Long-Term Incentive Plan (the “2004 Plan”), the board of directors may issue incentive stock options to employees and directors and non-qualified stock options to consultants of the company.Options generally may not be exercised until twelve months after the date granted and expire ten years after being granted. Options granted vest in accordance with the vesting schedule determined by the board of directors, usually ratably over a three-year vesting schedule upon the anniversary date of the grant.Should an employee terminate before the vesting period is completed, the unvested portion of each grant is forfeited. We have used the Black-Scholes valuation model to estimate fair value of our stock-based awards, which requires various judgmental assumptions including estimated stock price volatility, forfeiture rates, and expected life.Our computation of expected volatility is based on a combination of historical and market-based implied volatility.The number of unissued stock options authorized under the 2004 Plan at September 30, 2013 was 4,291,078. 7 The Broadcast International, Inc. 2008 Equity Incentive Plan (the “2008 Plan”) has become our primary plan for providing stock-based incentive compensation to our eligible employees and non-employee directors and consultants of the company. The provisions of the 2008 Plan are similar to the 2004 Plan except that the 2008 Plan allows for the grant of share equivalents such as restricted stock awards, stock bonus awards, performance shares and restricted stock units in addition to non-qualified and incentive stock options. We continue to maintain and grant awards under our 2004 Plan which will remain in effect until it expires by its terms. The number of unissued shares of common stock reserved for issuance under the 2008 Plan was 88,200 at September 30, 2013. Stock Options We estimate the fair value of stock option awards granted beginning January 1, 2006 using the Black-Scholes option-pricing model. We then amortize the fair value of awards expected to vest on a straight-line basis over the requisite service periods of the awards, which is generally the period from the grant date to the end of the vesting period. The Black-Scholes valuation model requires various judgmental assumptions including the estimated volatility, risk-free interest rate and expected option term.Our computation of expected volatility is based on a combination of historical and market-based implied volatility.The risk-free interest rate was based on the yield curve of a zero-coupon U.S.Treasury bond on the date the stock option award was granted with a maturity equal to the expected term of the stock option award. The expected option term is derived from an analysis of historical experience of similar awards combined with expected future exercise patterns based on several factors including the strike price in relation to the current and expected stock price, the minimum vest period and the remaining contractual period. The fair values for the options granted for the nine months ended September 30, 2012 were estimated at the date of grant using the Black-Scholes option-pricing model with the following weighted average assumptions: Nine Months Ended September 30, 2012 Risk free interest rate 1.65% Expected life (in years) Expected volatility 78.97% Expected dividend yield 0.00% The weighted average fair value of options granted during the nine months ended September 30, 2012 was $0.37. There were no options granted during the nine months ended September 30, 2013. Warrants We estimate the fair value of issued warrants on the date of issuance as determined using a Black-Scholes pricing model. We amortize the fair value of issued warrants using a vesting schedule based on the terms and conditions of each associated underlying contract, as earned. The Black-Scholes valuation model requires various judgmental assumptions including the estimated volatility, risk-free interest rate and warrant expected exercise term.Our computation of expected volatility is based on a combination of historical and market-based implied volatility.The risk-free interest rate was based on the yield curve of a zero-coupon U.S. Treasury bond on the date the warrant was issued with a maturity equal to the expected term of the warrant. The fair values for the warrants issued for the six months ended September 30, 2012 and 2013 estimated at the date of issuance using the Black-Scholes option-pricing model with the following weighted average assumptions: Nine Months Ended September 30, 2012 Nine Months Ended September 30, 2013 Risk free interest rate 1.17% 0.65% Expected life (in years) Expected volatility 82.78% 90.68% Expected dividend yield 0.00% 0.00% 8 The weighted average fair value of warrants issued during the nine months ended September 30, 2012 and 2013 was $0.23 and $0.05, respectively. Results of operations for the nine months ended September 30, 2012 and 2013 includes $255,001 and $13,961 respectively, of non-cash stock-based compensation expense. Restricted stock units and options issued to directors vest immediately. All other restricted stock units, options and warrants are subject to applicable vesting schedules. Expense is recognized proportionally as each award or grant vests. Included in the $255,001 non-cash stock-based compensation expense for the nine months ended September 30, 2012 are (i) $50,500 for 202,633 restricted stock units issued to 5 members of the board of directors, (ii) $484 for 50,000 options granted to 4 employees and (iii) $204,017 resulting from the vesting of unexpired options and warrants issued prior to January 1, 2012. The $13,961 non-cash stock-based compensation expense for the nine months ended September 30, 2013 was a result of the vesting of unexpired options and warrants issued prior to January 1, 2013. The impact on our results of operations for recording stock-based compensation for the three and nine months ended September 30, 2012 and 2013 is as follows: For the three months ended September 30, For the nine months ended September 30, General and administrative $ Research and development Total $ Due to unexercised options and warrants outstanding at September 30, 2013, we will recognize an aggregate total of $58,534 of compensation expense over the next two years based upon option and warrant award vesting parameters as shown below: $ Total $ The following unaudited tables summarize option and warrant activity during the nine months ended September 30, 2013. Options and Warrants Outstanding Weighted Average Exercise Price Outstanding at December 31, 2012 $ Options granted Warrants issued Expired ) Forfeited ) Exercised Outstanding at September 30, 2013 $ 9 The following table summarizes information about stock options and warrants outstanding at September 30, 2013. Outstanding Exercisable Weighted Average Remaining Weighted Average Weighted Average Range of Exercise Prices Number Outstanding Contractual Life (years) Exercise Price Number Exercisable Exercise Price $ 0.17-0.95 $ $ 1.00-1.59 2.25-4.00 $ 0.25-4.00 $ $ Restricted Stock Units The value of restricted stock units is determined using the fair value of our common stock on the date of the award and compensation expense is recognized in accordance with the vesting schedule.During the nine months ended September 30, 2013, 686,667 restricted stock units valued at $51,500 were awarded to five members of our board of directors for services rendered during the year ended 2012.One member of our board of directors settled 258,553 restricted stock units at the conclusion of his board participation during the nine months ended September 30, 2013.The value of the units awarded had been expensed as directors fees in the year ended December 31, 2012.For the nine months ended September 30, 2012 we awarded 202,633 restricted stock units to five members of our board of directors. The following is a summary of restricted stock unit activity for the nine months ended September 30, 2013. Restricted Stock Units Weighted Average Grant Date Fair Value Outstanding at December 31, 2012 $ Awarded at fair value Canceled/Forfeited Settled by issuance of stock ) Outstanding at September 30, 2013 $ Vested at September 30, 2013 $ Note 5 - Significant Accounting Policies Cash and Cash Equivalents We consider all cash on hand and in banks, and highly liquid investments with maturities of three months or less, to be cash equivalents.On September 30, 2013 we had no bank balances in excess of amounts insured by the Federal Deposit Insurance Corporation.On December 31, 2012 we had bank balances of $38,847 in excess of amounts insured by the Federal Deposit Insurance Corporation. We have not experienced any losses in such accounts, and believe we are not exposed to any significant credit risk on cash and cash equivalents. Current financial market conditions have had the effect of restricting liquidity of cash management investments and have increased the risk of even the most liquid investments and the viability of some financial institutions.We do not believe, however, that these conditions will materially affect our business or our ability to meet our obligations or pursue our business plans. 10 Accounts Receivable Trade accounts receivable are carried at original invoice amount less an estimate made for doubtful receivables based on a review of all outstanding amounts on a monthly basis. Management determines the allowance for doubtful accounts by identifying troubled accounts and by using historical experience applied to an aging of accounts. Trade receivables are written off when deemed uncollectible. Recoveries of trade receivables previously written off are recorded when collected. Included in our $374,330 and $821,608 net accounts receivable for the nine months ended September 30, 2013 and the year ended December 31, 2012, respectively, were (i) $433,291 and $856,462 for billed trade receivables, respectively; (ii) $(1,341) and $44,478 of unbilled trade receivables less invoiced unearned revenue (iii) $0 and $1,808 for employee travel advances and other receivables, respectively; less (iv) ($57,620) and ($81,140) for allowance for uncollectible accounts, respectively. The service contract with our largest customer expired May 31, 2013. The revenues from this customer accounted for 85% of our revenues for the nine months ended September 30, 2013.This customer accounted for 74% of our revenue for the 3 months ended September 30, 2013 related to non recurring sales. Inventories Inventories consisting of electrical and computer parts are stated at the lower of cost or market determined using the first-in, first-out method. Property and Equipment Property and equipment are stated at cost. Depreciation is provided using the straight-line method over the estimated useful lives of the property, generally from three to five years.Repairs and maintenance costs are expensed as incurred except when such repairs significantly add to the useful life or productive capacity of the asset, in which case the repairs are capitalized. Patents and Intangibles Patents represent initial legal costs incurred to apply for United States and international patents on the CodecSys technology, and are amortized on a straight-line basis over their useful life of approximately 20 years.We have filed several patents in the United States and foreign countries. As of September 30, 2013, the United States Patent and Trademark Office had approved four patents.Additionally, eleven foreign countries had approved patent rights.While we are unsure whether we can develop the technology in order to obtain the full benefits, the patents themselves hold value and could be sold to companies with more resources to complete the development. On-going legal expenses incurred for patent follow-up have been expensed from July 2005 forward. Amortization expense recognized on all patents totaled $2,538 and $7,613 for both the three and nine months ended September 30, 2013 and 2012, respectively. Estimated amortization expense, if all patents were issued at the beginning of 2013, for each of the next five years is as follows: Year ending December 31: $ Long-Lived Assets We review our long-lived assets, including patents, annually or whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Recoverability of assets held and used is measured by a comparison of the carrying amount of an asset to future undiscounted net cash flows expected to be generated by the asset.If such assets are considered to be impaired, then the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the estimated fair value of the assets.Fair value is determined by using cash flow analyses and other market valuations. For the nine months ended September 30, 2013 we recorded a $74,166 loss on disposal of assets of which (i) $40,824 was for the abandonment of lease hold improvements related to our move from our 7050 Union Park location, (ii) $25,685 related to the retirement of furniture & fixtures, (iii) $7,657 related to equipment sold or no longer in use. 11 Income Taxes We account for income taxes in accordance with the asset and liability method of accounting for income taxes prescribed by ASC Topic 740.Under the asset and liability method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to the taxable income in the years in which those temporary differences are expected to be recovered or settled. Revenue Recognition We recognize revenue when evidence exists that there is an arrangement between us and our customers, delivery of equipment sold or service has occurred, the selling price to our customers is fixed and determinable with required documentation, and collectability is reasonably assured. We recognize as deferred revenue, payments made in advance by customers for services not yet provided. When we enter into a multi-year contract with a customer to provide installation, network management, satellite transponder and help desk, or combination of these services, we recognize this revenue as services are performed and as equipment is sold. These agreements typically provide for additional fees, as needed, to be charged if on-site visits are required by the customer in order to ensure that each customer location is able to receive network communication. As these on-site visits are performed the associated revenue and cost are recognized in the period the work is completed. If we install, for an additional fee, new or replacement equipment to an immaterial number of new customer locations, and the equipment immediately becomes the property of the customer, the associated revenue and cost are recorded in the period in which the work is completed. In instances where we have entered into license agreements with a third parties to use our technology within their product offering, we recognize any base or prepaid revenues over the term of the agreement and any per occurrence or periodic usage revenues in the period they are earned. Research and Development Research and development costs are expensed when incurred.We expensed $78,881 and $473,194 of research and development costs for the three and nine months ended September 30, 2013, respectively.We expensed $325,126 and $1,346,540 of research and development costs for the three and nine months ended September 30, 2012, respectively. Concentration of Credit Risk Financial instruments, which potentially subject us to concentration of credit risk, consist primarily of trade accounts receivable. In the normal course of business, we provide credit terms to our customers. Accordingly, we perform ongoing credit evaluations of our customers and maintain allowances for possible losses which, when realized, have been within the range of management’s expectations. For the nine months ended September 30, 2013 and 2012, we had the same customer that individually constituted 85% of our total revenues. The service contract with our largest customer expired May 31, 2013.This customer accounted for 74% of our revenue for the 3 months ended September 30, 2013 related to non recurring sales. 12 Note 6 – Notes Payable The recorded value of our notes payable (net of debt discount) for the nine months ended September 30, 2013 and year ended December 31, 2012 was as follows: December 31, 2012 September 30, 2013 2012 Secured Convertible Notes $ $ Unsecured Convertible Note Interest Promissory Note Total Less Current Portion ) ) Total Long-term $ $ 2012 Secured Convertible Notes We engaged Philadelphia Brokerage Corporation to raise funds through the issuance of convertible promissory notes.We anticipated issuing promissory notes with an aggregate principal amount of up to $5,000,000 (“2012 Convertible Debt Offering”). As of September 30, 2013 we have issued notes having an aggregate principal value of $4,225,000 as explained below.The notes were originally due and payable on or before July 13, 2013; however in August 2013, we and the requisite parties executed an amendment of the notes whereby, effective as of July 13, 2013, the maturity date of the notes was extended to October 31, 2013 and was further extended to December 31, 2013 effective October 31, 2013.The notes bear interest at 12% per annum and may convert to common stock at a $0.25 per share conversion price.We also granted holders of the notes (with the exception of the 2013 Accounts Receivable Purchase Agreement conversion debt issuance described below) warrants with a five year life to acquire up to 200,000 shares of our common stock for each $100,000 of principal amount of the convertible notes.The notes are secured by all of our assets with the exception of the equipment and receivables secured by the equipment lessor for equipment used in providing services for our largest customer’s digital signage network. In July 2012, we entered into a note and warrant purchase and security agreement with individual investors and broke escrow on the initial funding under the 2012 Convertible Debt Offering, the principal amount of which was $1,900,000, which included the conversion of $900,000 of previously issued short term debt (See 2011 Bridge Loan described below) to the 2012 convertible Debt Offering, which extinguished the 2011 Bridge Loan.Of the $1,000,000 non-converted principal amount, we realized $923,175 of cash in the initial closing and issued warrants to acquire 3,800,000 shares of our common stock.We paid $76,825 in investment banking fees and costs of the offering. In August 2012, we continued sales of convertible debt under the 2012 Convertible Debt Offering by issuing short term debt with a principal amount of $900,000, issued warrants to acquire 1,800,000 shares of our common stock, from which we realized cash of $851,624 after payment of investment banking fees of $48,376. In December 2012, we continued sales of convertible debt under the 2012 Convertible Debt Offering by issuing short term debt with a principal amount of $250,000, issued warrants to acquire 500,000 shares of our common stock to one member of our Board of Directors. In January 2013, we continued sales of convertible debt under the 2012 Convertible Debt Offering by issuing short term debt with a principal amount of $425,000, issued warrants to acquire 850,000 shares of our common stock to; (i) one member of our Board of Directors, (ii) three individuals and (iii) two companies. In August 2013, we converted the $750,000 principal balance of 2013 Accounts Receivable Purchase Agreement into our 2012 Convertible Debt Offering through the issuance of short term debt. No warrants were issued with respect to this transaction. The notes and warrants mentioned above were issued with price protection provisions and were accounted for as derivative liabilities and valued on the dates issued using a Black-Scholes pricing model. 13 We recorded an aggregate derivative liability of $889 and $560,000 as of September 30, 2013 and 2012, respectively related to the conversion feature of the note. A derivative valuation gain of $93,237 and a $72,000 derivative valuation loss was recorded to reflect the change in value of the aggregate derivative liability since December 31, 2012 and the time the notes were issued, respectively.The aggregate derivative liability of $889 was calculated as follows using the Black-Scholes pricing model with the following assumptions: (i) risk free interest rate 0.03%, (ii) expected life (in years) of 0.25; (iii) expected volatility of 91.98%, (iv) expected dividend yield of 0.00%; and (v) stock trading price of $0.07. We recorded an aggregate derivative liability of $182,100 and $616,000 as of September 30, 2013 and 2012, respectively, related to the warrant reset provision on the warrants mention above. A derivative valuation gain of $44,200 and a $16,000 derivative valuation loss was recorded to reflect the change in value of the aggregate derivative liability since December 31, 2012 and from the time the warrants were issued, respectively.The aggregate derivative liability of $182,100 was calculated as follows using the Black-Scholes pricing model with the following assumptions: (i) risk free interest rate 0.57%, (ii) expected life (in years) of 3.80; (iii) expected volatility of 90.64%, (iv) expected dividend yield of 0.00%; and (v) stock trading price of $0.07. The principal value of the secured convertible notes at September 30, 2013 is being accreted over the October 31, 2013 extended term of the obligation with the cumulative effect of ($23,878) and $603,319 included in interest expense for each the three and nine months ended September 30, 2013, respectively. For the three and nine months ended September 30, 2012 we included $226,665 as interest expense for the accretion of these notes. The notes bear a 12% annual interest rate for which $118,175 and $321,000 was included in interest expense for the three and nine months ended September 30, 2013, respectively. For the three and nine months ended September 30, 2012 we included $63,551 in interest expense for the related accrued interest. Unsecured Convertible Note On September 29, 2006, we entered into a letter of understanding with Triage Capital Management, or Triage, dated September 25, 2006.The letter of understanding provided that Triage loan $1,000,000 to us in exchange for us entering into, on or prior to October 30, 2006, a convertible note securities agreement.It was intended that the funding provided by Triage be replaced by a convertible note and accompanying warrants, as described below.Effective November 2, 2006, we entered into securities purchase agreement, a 5% convertible note, a registration rights agreement, and four classes of warrants to purchase our common stock, all of which were with an individual note holder, the controlling owner of Triage, who caused our agreement with Triage to be assigned to him, which satisfied our agreement with Triage. Pursuant to the securities purchase agreement, (i) we sold to the convertible note holder a three-year convertible note in the principal amount of $1,000,000 representing the funding received by us on September 29, 2006; (ii) the convertible note bears an annual interest rate of 5%, payable semi-annually in cash or shares of our common stock; (iii) the convertible note is convertible into shares of our common stock at a conversion price of $1.50 per share subject to full-ratchet anti-dilution price protection provisions ; and (iv) we issued to the convertible note holder four classes of warrants (A Warrants, B Warrants, C Warrants and D Warrants), which give the convertible note holder the right to purchase a total of 5,500,000 shares of our common stock as described below.The A and B Warrants originally expired one year after the effective date of a registration statement filed under the Securities Act of 1933, as amended (the “Securities Act”), to register the subsequent sale of shares received from exercise of the A and B Warrants. The C Warrants and D Warrants originally expired eighteen months and twenty four months, respectively, after the effective date of a registration statement to be filed under the Securities Act.The A Warrants grant the convertible note holder the right to purchase up to 750,000 shares of common stock at an exercise price of $1.60 per share, the B Warrants grant the convertible note holder the right to purchase up to 750,000 shares of common stock at an exercise price of $1.75 per share, the C Warrants grant the convertible note holder the right to purchase up to 2,000,000 shares of common stock at an exercise price of $2.10 per share, and the D Warrants grant the convertible note holder the right to purchase up to 2,000,000 shares of common stock at an exercise price of $3.00 per share. During the year ended December 31, 2007, the convertible note holder exercised 454,arrants. We entered into an exchange agreement dated October 31, 2007 in which the convertible note holder received 650,000 shares of our common stock in exchange for cancellation of the C and the D Warrants.The expiration date of the A Warrants and the B Warrants was extended from January 11, 2008 to December 3, 2008. During the year ended December 31, 2008, the convertible note holder exercised 64,arrants. On December 3, 2008, the remaining 231,arrants and 750,arrants were unexercised and expired. 14 On December 23, 2009 we entered into an amendment with the holder of our unsecured convertible note in the principal amount of $1.0 million which (i) extended the note maturity date to December 22, 2010 and (ii) increased the annual rate of interest from 5% to 8% commencing October 16, 2009. All other terms and conditions of the note remain unchanged. On December 24, 2010 we closed on a Debt Restructuring as mentioned above, In connection with that Debt Restructuring the Company amended the note with the holder of a $1.0 million unsecured convertible note, pursuant to which the maturity date of the note was extended to December 31, 2013.We issued 150,000 shares to the holder of this note as consideration to extend the term of the note. During March 2011, we issued 135,369 shares of common stock to the holder of our unsecured convertible note in satisfaction of $81,221 of accrued interest on the unsecured convertible note.Also in connection with the satisfaction of the accrued interest we granted to the holder a warrant to acquire up to 221,758 additional shares of our common stock at an exercise price of $0.96 per share.The warrant is exercisable at any time for a five-year period. We recorded an aggregate derivative liability of $500 and $224,700 as of September 30, 2013 and 2012, respectively, related to the conversion feature of the note. Derivative valuation gains of $45,900 and $75,300, respectively, was recorded to reflect the change in value of the aggregate derivative liability since December 31, 2012 and December 31, 2011, respectively.The aggregate derivative liability of $500 for the conversion feature of the note was calculated using the Black-Scholes pricing model with the following assumptions: (i) risk free interest rate 0.02%, (ii) expected life (in years) of 0.3; (iii) expected volatility of 91.99%; (iv) expected dividend yield of 0.00%; and (v) stock trading price of $0.07. In connection with the amendment mentioned above, the principal value of the note is being accreted due to the difference in the value of the conversion feature before and after the amendment. The principal value of $1,000,000 of the unsecured convertible note was accreted over the amended term of the obligation, for which $83,334 and $250,002 was included in interest expense for each the three and nine months ended September 30, 2013 and 2012, respectively. The note bears an 8% annual interest rate payable semi-annually, and for each the three and nine months ended September 30, 2013 and 2012, $20,000 and $60,000, respectively was included in interest expense. 2013 Accounts Receivable Purchase Agreement In April 2013 we entered into an accounts receivable purchase agreement with one of our directors under the terms of which he agreed to purchase $750,000 of our accounts receivable generated over the next succeeding three months. In August 2013 this obligation was satisfied by a $750,000 debt issuance pursuant to our 2012 Secured Convertible Notes. Interest Promissory Note On April 17, 2013 we entered into a $20,000 Promissory Note with the holder of our Unsecured Convertible Note for unpaid interest due at that time on the note The Promissory Note is due on December 31, 2013 and bears a 12% annual interest rate. For the three and nine months ended September 30, 3013 we included $600 and $1,087 in interest expense. Senior Unsecured 6.25% Convertible Note On December 24, 2007, we entered into a securities purchase agreement in which we raised $15,000,000 (less $937,000 of prepaid interest).We used the proceeds from this financing to support our CodecSys commercialization and development and for general working capital purposes.Pursuant to the financing, we issued a senior secured convertible note in the principal amount of $15,000,000 (which principal amount has been increased as discussed below).The senior secured convertible note was originally due December 21, 2010, but was amended, restated and extended to December 21, 2013 and was subsequently retired as discussed below. On March 26, 2012, we closed on an equity financing (the “2012 Equity Financing”), as well as a restructuring of our outstanding senior convertible indebtedness (the “2012 Debt Restructuring”), resulting in complete satisfaction of our senior indebtedness under the Amended and Restated Note. 15 A portion of the net proceeds from the 2012 Equity Financing was used to close on the 2012 Debt Restructuring. The Company paid $2,750,000 and issued 2,000,000 shares of common stock valued at $760,000 in satisfaction of the Amended and Restated Note and remaining interest value of $680,816. In consideration of negotiating the 2012 Debt Restructuring and amending our agreement with our placement agent, we paid $275,041 and issued 586,164 shares of our common stock valued at $222,742 to our placement agent, and recognized a $2,173,033 gain on extinguishment of debt as a result of this retirement. With the retirement of the Amended and Restated Note we recorded no aggregate derivative liability at September 30, 2012, however at the date of retirement we recorded a derivative valuation gain of $203,700, related to the conversion feature of the Amended and Restated Note to reflect the change in value of the aggregate derivative from December 31, 2011 to the date of retirement. The derivative value of $81,500 at the date of retirement was recorded as additional paid in capital. 2010 Accounts Receivable Purchase Agreements During the year ended December 31, 2010 we entered into two Accounts Receivable Purchase Agreements with one individual for an aggregate amount of $775,000. During the year ended December 31, 2011 we remitted $100,000 of the principal balance and converted the remaining $675,000 of principal balance plus accrued and unpaid interest into 1,307,153 shares of our common stock and warrants to purchase an additional 653,576 shares of our common stock. The warrants contain anti-dilution price protection provisions in the event the Company issues stock or convertible debt with a purchase price or conversion price less than $1.00 per share.The current exercise price has been reset to $0.725 per share due to subsequent financings. We recorded an aggregate derivative liability of $5,500 and $28,100 as of September 30, 2013 and 2012, respectively, related to the warrant reset provision.Derivative valuation gains of $400 and $128,200, respectively, were recorded to reflect the change in value of the aggregate derivative liability since December 31, 2012 and December 31, 2011, respectively.The aggregate derivative liability of $5,500 was calculated using the Black-Scholes pricing model with the following assumptions: (i) risk free interest rate 0.55%, (ii) expected life (in years) of 2.5; (iii) expected volatility of 98.65%, (iv) expected dividend yield of 0.00%; and (v) stock trading price of $0.07. 2011 Bridge Loan On December 28, 2011 we entered into a Note and Warrant Purchase and Security Agreement with seven individuals for an aggregate of $1,300,000 (“Bridge Loan”) to be used as working capital. The note bears an annual interest rate of 18%, payable monthly in cash.Additionally, we granted to the holders of the Bridge Loan warrants with a five year term to purchase an aggregate of 357,500 shares of our common stock at an exercise price of $0.65.The note was due on February 28, 2012, but the term was subsequently extended to the earlier of the date nine months from the original maturity date or the date we closed on an additional sale of our securities that resulted in gross proceeds to us of $12 million.In consideration of the extension of the maturity date of the Bridge Loan, we granted the holders of the Bridge Loan warrants with a six year term to purchase 247,500 shares of our common stock at an exercise price of $0.35 per share. This note is collateralized by a security interest in all of our accounts receivable In connection with the Bridge Loan, we paid an $84,500 placement fee and issued warrants to purchase 65,000 shares of our common stock at an exercise price of $0.65 per share and subsequently reset to $0.53, to our investment banker for services in completing the above transaction and paid a $3,000 escrow fee to the Escrow Agent in exchange for holding the funds prior to their disbursement to us. On March 26, 2012, we closed on the 2012 Equity Financing and under the terms of the associated securities purchase agreement, two of the above described bridge lenders converted the principal balance of their portion of the bridge loan in the amount of $400,000 to common stock and warrants as part of and on the same terms as the 2012 Equity Financing, reducing the outstanding principal balance to $900,000. The warrants issued had a total value of $222,426 which resulted in a loss on extinguishment of debt of $222,426. The aggregate derivative liability and valuation gain or loss for the warrants issued for the converted portion of the principal balance are included in the aggregate of 2012 Equity Financing information. All warrants mentioned above were issued with price protection provisions and were accounted for as derivative liabilities and valued using a Black Scholes pricing model. 16 On July 13, 2012 the $900,000 principal balance was retired and was included as part of the 2012 Convertible Note (as described below) and recorded a (i) $93,661 loss on extinguishment of debt related to the remaining un-accreted portion of the note and (ii) $53,160 expense related to unrecognized offering costs, at the time of retirement. We recorded an aggregate derivative liability of $6,100 and $29,800 as of September 30, 2013 and 2012, respectively, related to the reset provision for the original and placement warrants issued.Derivative valuation gains of $1,300 and $113,900, respectively, were recorded to reflect the change in value of the aggregate derivative liability since December 31, 2012 and December 31, 2011, respectively.The aggregate derivative liability of $6,100 for the reset provision of the warrants and placement warrants issued was calculated using the Black-Scholes pricing model with the following assumptions: (i) risk free interest rate 0.73%, (ii) expected life (in years) of 3.2; (iii) expected volatility of 94.19%; (iv) expected dividend yield of 0.00%; and (v) stock trading price of $0.07. We recorded an aggregate derivative liability of $5,900 and $24,700 as of September 30, 2013 and 2012, respectively, related to the reset provision for the warrants issued for an extension of the maturity date.Derivative valuation gains of $1,300 and $71,825, respectively, were recorded to reflect the change in value of the aggregate derivative liability since December 31, 2012 and December 31, 2011, respectively.The aggregate derivative liability of $5,900 for the reset provision of the warrants was calculated using the Black-Scholes pricing model with the following assumptions: (i) risk free interest rate 0.73%, (ii) expected life (in years) of 3.2; (iii) expected volatility of 94.19%; (iv) expected dividend yield of 0.00%; and (v) stock trading price of $0.07. The principal value of the note was being accreted over the amended term of the obligation, for which $17,662 and $116,630 was included in interest expense for the three and nine months ended September 30, 2012, respectively.The note bore an 18% annual interest rate and for the three and nine months ended September 30, 2012, $5,769 and $100,899, respectively was included in interest expense Equipment Purchase and Sale Agreement In October 2011, we entered into an Equipment Purchase and Sale Agreement with a Utah corporation whereby we use the funds advanced to purchase certain electronic receiving and digital signage equipment along with installation costs.A 3% fee is due each month the amount remains outstanding.At December 31, 2011 we had an outstanding amount owed of $700,000 plus accrued unpaid interest. On March 26, 2012, we closed on the 2012 Equity Financing and under the terms of the associated securities purchase agreement the above described lender converted the principal balance of its portion of the loan in the amount of $500,000 to common stock and warrants as part of and on the same terms as the 2012 Equity Financing, the remaining $200,000 principal balance plus $105,000 of interest due was paid in cash. The warrants issued had a total value of $278,032 which resulted in a loss on extinguishment of debt of $278,032. The aggregate derivative liability and valuation gain or loss for the warrants issued for the converted portion of the principal balance are included in the aggregate of 2012 Equity Financing information. The 3% fee mention above was recorded as interest expense for which $63,000 was included for the nine months ended September 30, 2012. Note 7 – Equity Financing and the Debt Restructuring 2012 Equity Financing and the Debt Restructuring On March 26, 2012, we closed on an equity financing (the “2012 Equity Financing”) as well as a restructuring of our outstanding senior convertible indebtedness (the “2012 Debt Restructuring”) resulting in complete satisfaction of our senior indebtedness. We entered into an Engagement Agreement, dated October 28, 2011, with MDB Capital Group, LLC (“MDB”), pursuant to which MDB agreed to act as the exclusive agent of the Company on a “best efforts” basis with respect to the sale of up to a maximum gross consideration of $6,000,000, subsequently verbally increased to $10,000,000, of the Company’s securities, subject to a minimum gross consideration of $3,000,000.The Company agreed to pay to MDB a commission of 10% of the gross offering proceeds received by the Company, to grant to MDB warrants to acquire up to 10% of the shares of our common stock and warrants issued in the financing, and to pay the reasonable costs and expenses of MDB related to the offering. 17 Pursuant to the Engagement Agreement, we entered into a Securities Purchase Agreement (“SPA”) dated March 23, 2012 with select institutional and other accredited investors for the private placement of 27,800,000 units of our securities.The SPA included a purchase price of $0.25 per unit, with each unit consisting of one share of common stock and two forms of Warrant: (1) The “A” Warrant grants the investors the right to purchase an additional share of common stock for each two shares of common stock purchased, for a term of six years and at an exercise price of $0.35 per share; and (2) The “B” Warrant will not be exercisable unless and until the occurrence of a future issuance of stock at less than $0.25 per share, but, in the event of such issuance, grants the investors the right to acquire additional shares at a price of $0.05 to reduce the impact of the dilution caused by such issuance, but in no event shall the number of shares to be issued under the B Warrant cause us to exceed the number of authorized shares of common stock. The shares in excess of our authorized shares that would have been issuable under the B Warrant shall be “net settled” by payment of cash in an amount equal to the number of shares in excess of the authorized common shares multiplied by the closing price of our common stock as of the trading day immediately prior to the applicable date of the exercise of such B Warrant.A majority of the holders of the B Warrants agreed in December 2012 to amend the terms of the B Warrant to reduce the amount of subsequent financing required to extinguish the B Warrants with the result that the B Warrants may now be extinguished through notice to the Warrant Holders. Net proceeds from the 2012 Equity Financing, after deducting the commissions and the estimated legal, printing and other costs and expenses related to the financing, were approximately $6.1 million.Coincident to the closing of the 2012 Equity Financing, we also closed on the 2012 Debt Restructuring.In connection therewith, the Company paid $2,750,000 to Castlerigg Master Investment Ltd. (“Castlerigg”), and issued to Castlerigg 2,000,000 shares of common stock in full and complete satisfaction of the senior convertible note and all accrued interest. In consideration of negotiating the 2012 Debt Restructuring, we issued to one of our placement agents 586,164 shares of our common stock and paid them $275,041. In December 2011, we entered into a loan with 7 accredited individuals and entities under the terms of which we borrowed $1,300,000 to be used as working capital (“Bridge Loan”).The Bridge Loan bears an interest rate of 18% per annum and had a maturity date of February 28, 2012, which was subsequently extended to the earlier of the date nine months from the original maturity date or the date we close on an additional sale of our securities that results in gross proceeds to us of $12 million.In consideration of the Bridge Loan we granted to the holders of the Bridge Loan warrants with a five year term to purchase 357,500 shares of our common stock at an exercise price of $0.65 per share.In consideration of the extension of the maturity date of the Bridge Loan, we granted the holders of the Bridge Loan warrants with a six year term to purchase 247,500 shares of our common stock at an exercise price of $0.35 per share. In connection with the 2012 Equity Financing and under the terms of the SPA, two of the above described bridge lenders converted the principal balance of their portion of the bridge loan in the amount of $400,000 to common stock and warrants as part of and on the same terms as the 2012 Equity Financing.In addition, one other entity converted the amount owed by us for equipment purchases in the amount of $500,000 to common stock and warrants as part of and on the same terms as the 2012 Equity Financing. The proceeds from these conversions were treated as funds raised with respect to the financing. In connection with the 2012 Equity Financing and under the terms of the SPA, the Company agreed to prepare and file, within 60 days following the issuance of the securities, a registration statement covering the resale of the shares of common stock sold in the financing and the shares of common stock underlying the Warrants.The Company filed the registration statement on April 9, 2012 and it was declared effective on August 1, 2012. On April 5, 2012 we secured an additional $154,000 from 1 company and 4 individuals (three of which are members of our Board of Directors) on the same terms and conditions as the investors of the 2012 Equity Financing. As a result of this funding we issued 616,000 shares of our common stock and A warrants totaling 400,400 of which 308,000 were issued to investors and 92,400 were issued to our investment banker. All warrants listed below were issued with price protection provisions and were accounted for as derivative liabilities. The A Warrants were valued using the Black Scholes pricing model and the B Warrants were valued using the Geometric Brownian Motion methodology with a risk neutral Monte Carlo approach. 18 Common Shares Issued Number of A Warrants Value of A Warrants Value of B Warrants Total Warrant Value Investors $ $ $ Bridge Loan Conversion Equipment Finance Conversion Agency Total $ $ $ We recorded an aggregate derivative liability of $613,006 and $2,362,721 as of September 30, 2013 and 2012, respectively, related to the reset feature of the A warrants and the B warrants mentioned above. Derivative valuation gains of $144,463 and $2,760,071 were recorded to reflect the change in value of the aggregate derivative liability from December 31, 2012 and the time the warrants were first issued, respectively.The aggregate derivative liability of $613,006 was calculated as follows: (1) $554,375 for the reset feature of the A warrants using the Black-Scholes pricing model with the following assumptions: (i) risk free interest rate 0.83%, (ii) expected life (in years) of 4.5; (iii) expected volatility of 89.49%; (iv) expected dividend yield of 0.00%; and (v) stock trading price of $0.07 and (2) $58,631 for the B warrants using the Geometric Brownian Motion methodology with a risk neutral Monte Carlo approach. 2010 Equity Financing and the Debt Restructuring On December 24, 2010, we closed on an equity financing (the “Equity Financing”) as well as a restructuring of our then outstanding convertible indebtedness (the “Debt Restructuring”).The Equity Financing and the Debt Restructuring are described as follows. We entered into a Placement Agency Agreement, dated December 17, 2010, with Philadelphia Brokerage Corporation (“PBC”), pursuant to which PBC agreed to act as the exclusive agent of the Company on a “best efforts” basis with respect to the sale of up to a maximum gross consideration of $15,000,000 of units of the Company’s securities, subject to a minimum gross consideration of $10,000,000.The units consisted of two shares of our common stock and one warrant to purchase a share of our common stock.The Company agreed to pay PBC a commission of 8% of the gross offering proceeds received by the Company, to issue PBC 40,000 shares of its common stock for each $1,000,000 raised, and to pay the reasonable costs and expenses of PBC related to the offering.The Company also agreed to pay PBC a restructuring fee in the amount of approximately $180,000 upon the closing of the Equity Financing and the simultaneous Debt Restructuring. Pursuant to the Placement Agency Agreement, we entered into Subscription Agreements dated December 23, 2010 with select institutional and other accredited investors for the private placement of 12,500,000 units of our securities.The Subscription Agreements included a purchase price of $1.20 per unit, with each unit consisting of two shares of common stock and one warrant to purchase an additional share of common stock.The warrants have a term of five years and had an exercise price of $1.00 per share which was reset to $0.78 pursuant to the 2012 Equity Financing. Net proceeds from the Equity Financing, after deducting the commissions and debt restructuring fees payable to PBC and the estimated legal, printing and other costs and expenses related to the financing, were approximately $13.5 million.We used a portion of the net proceeds of the Equity Financing to pay down debt and the remainder was used for working capital. On November 29, 2010, we entered into a bridge loan transaction with three accredited investors pursuant to which we issued unsecured notes in the aggregate principal amount of $1.0 million.Upon the closing of the Equity Financing, the lenders converted the entire principal amount plus accrued interest into the same units offered in the Equity Financing and the proceeds from the bridge loan transaction were treated as funds raised with respect to the financing. In connection with the Equity Financing and under the terms of the Subscription Agreements, the Company agreed to prepare and file, and did file, within 60 days following the issuance of the securities, a registration statement covering the resale of the shares of common stock sold in the financing and the shares of common stock underlying the warrants.The registration statement was declared effective June 16, 2011 satisfying the obligation contained in the Subscription Agreements. 19 On December 24, 2010, we also closed on the Debt Restructuring.In connection therewith, we (i) issued an Amended and Restated Senior Convertible Note in the principal amount of $5.5 million (the “Amended and Restated Note”) to Castlerigg Master Investment Ltd. (“Castlerigg”), (ii) paid $2.5 million in cash to Castlerigg, (iii) cancelled warrants previously issued to Castlerigg that were exercisable for a total of 5,208,333 shares of common stock, (iv) issued 800,000 shares of common stock to Castlerigg in satisfaction of an obligation under a prior loan amendment, (v) entered into the Letter Agreement pursuant to which we paid Castlerigg an additional $2.75 million in cash in lieu of the issuance of $3.5 million in stock and warrants as provided in the loan restructuring agreement under which the Amended and Restated Note and other documents were issued (the “Loan Restructuring Agreement”), and (vi) entered into an Investor Rights Agreement with Castlerigg dated December 23, 2010.As a result of the foregoing, Castlerigg forgave approximately $7.2 million of principal and accrued but unpaid interest. The Amended and Restated Note, dated December 23, 2010, was a senior, unsecured note that matured in three years from the closing and bore interest at an annual rate of 6.25%, payable semi-annually.We paid the first year’s interest of $350,434 at the closing.The Amended and Restated Note was convertible into shares of common stock at a conversion price of $1.35 per share, subject to adjustment.The Amended and Restated Note was convertible in whole or in part at any time upon notice by Castlerigg to us.The Amended and Restated Note also contained various restrictions, acceleration provisions and other standard and customary terms and conditions.Two of our consolidated subsidiaries guaranteed our obligations under the Amended and Restated Note. The Investor Rights Agreement provides Castlerigg with certain registration rights with respect to the Company’s securities held by Castlerigg.These registration rights include an obligation of the Company to issue additional warrants to Castlerigg if certain registration deadlines or conditions are not satisfied.The agreement also contains full-ratchet anti-dilution price protection provisions in the event the Company issues stock or convertible debt with a purchase price or conversion price less than the conversion price described above. During the three months ended March 31, 2011, we issued Castlerigg 400,000 warrants pursuant to a waiver agreement dated March 10, 2011 allowing the issuance of shares and warrants for the conversion of the AR Note Payable without adjusting the conversion price of the Amended and Restated Senior 6.25% Convertible Note.These warrants contain full-ratchet anti-dilution price protection provisions in the event the Company issues stock or convertible debt with a purchase price or conversion price less than the conversion price described above and were accounted for as embedded derivatives and valued on the transaction date using a Black Scholes pricing model. During the three and six months ended June 30 ,2011 the warrant holder exercised these warrants using a cashless provision resulting in the company issuing 372,272 shares of our common stock. A valuation gain of $144,000 was recorded to reflect the change in value of the aggregate derivative from the time of issue to the date of conversion.In connection with the Debt Restructuring, the Company amended the note with the holder of a $1.0 million unsecured convertible note, pursuant to which the maturity date of the note was extended to December 31, 2013. We also issued 150,000 shares and 75,000 warrants to acquire our common stock at $.90 per share to the holder of this note as consideration to extend the term of the note. On March 26, 2012, we closed on an equity financing (the “2012 Equity Financing”) as well as a restructuring of our outstanding senior convertible indebtedness (the “2012 Debt Restructuring”) resulting in complete satisfaction our senior indebtedness. A portion of the net proceeds from the 2012 Equity Financing was used to close on the 2012 Debt Restructuring therewith. The Company paid $2,750,000 and issued 2,000,000 shares of common stock valued at $760,000 to Castlerigg in satisfaction of the $5,500,000 senior convertible note and $680,816 of accrued interest. Investor warrants totaling 12,499,980 issued under the Subscription Agreements contain price protection adjustments in the event we issue new common stock or common stock equivalents in certain transactions at a price less than $1.00 per share and were accounted for as embedded derivatives and valued on the transaction date using a Black Scholes pricing model. The exercise price has been reset to $0.7312 per share due to subsequent financings. We recorded an aggregate derivative liability of $100,500 and $500,000 as of September 30, 2013 and 2012, respectively, related to the reset feature of the warrants issued under the Placement Agency Agreement. Derivative valuation gains of $8,900 and $2,375,000, respectively, were recorded to reflect the change in value of the aggregate derivative liability since December 31, 2012 and December 31, 2011, respectively.The aggregate derivative liability of $100,500 for the conversion feature of the note was calculated using the Black-Scholes pricing model with the following assumptions: (i) risk free interest rate 0.36%, (ii) expected life (in years) of 2.2; (iii) expected volatility of 104.13%; (iv) expected dividend yield of 0.00%; and (v) stock trading price of $0.07. 20 Note 8 – Liquidity and Capital Resources At September 30, 2013, we had cash of $75,360, total current assets of $520,860, total current liabilities of $7,686,972 and total stockholders' deficit of $6,870,378.Included in current liabilities is $914,495 related to the value of the embedded derivatives for our senior secured convertible notes, our unsecured convertible note, and warrants issued in connection with our 2012 Equity Financing and notes.All of our notes mature within the next six months and must either be refinanced or otherwise retired.We do not have the liquidity to do so nor do we have the ability to raise additional equity to retire the notes. Cash used in operations during the nine months ended September 30, 2013 was $1,532,386 compared to cash used in operations for the nine months ended September 30, 2012 of $3,286,344. Although the net cash used in operations decreased it was primarily due to a decrease in accounts receivable of $512,629 and a decrease in accounts payable and accrued liabilities of $15,883.The negative cash flow was sustained by cash reserves from the issuance of our senior secured convertible notes and the sales of our accounts receivable to a related party, which was treated as debt in our financial statements and has been converted to senior secured convertible debt.We expect to continue to experience negative operating cash flow until we secure additional customers that replace the revenue no longer realize from our former largest customer or cease operations. We initiated discussions with various of our accounts payable vendors to settle some of our accounts payable for less than face value in exchange for a payment in cash and/or issuance of common stock.For the nine months ended September 30, 2013 we recorded a $481,590 gain on extinguishment of liabilities resulting from the issuance of 2,240,852 shares of our common stock valued at $153,860 and cash payments totaling $202,800 to 21 of our accounts payable vendors.As of September 30, 2013 we owe 7 of these vendors an additional aggregate amount of $58,817. In April 2013 we entered into an accounts receivable purchase agreement with one of our directors under the terms of which he agreed to purchase $750,000 of our accounts receivable generated over the next succeeding three months.The $750,000 was discounted by $45,000 and we received net proceeds from the accounts receivable factoring of $705,000.On August 8, 2013, we converted the $750,000 principal balance of 2013 Accounts Receivable Purchase Agreement into our 2012 Convertible Debt Offering through the issuance of short term debt. No warrants were issued with respect to this transaction. The current recession and market conditions have had substantial impacts on the global and national economies and financial markets.These factors, together with soft credit markets, have slowed business growth and generally made potential funding sources more difficult to access.We continue to be affected by prevailing economic and market conditions, which present considerable risks and challenges to it. 21 Because we have not been successful in deploying our CodecSys technology with customers sufficient to achieve a breakeven and are finding it difficult to raise additional investment capital, we determined that we should seek an alternative to continuing to commercialize CodecSys by ourselves.Accordingly we sought a merger partner that has compatible video broadcasting products and services, with which we could integrate our CodecSys encoding system.In January 2013 we entered into a Merger Agreement with AllDigital Holdings, Inc., a Nevada corporation.The merger is subject among other things to normal due diligence, approval of the shareholders of both companies, and the filing and effectiveness of a registration statement.The registration statement requires year-end financial statements be included with the proxy statements furnished to the shareholders and will not be effective until at least the third quarter of 2013.On February 8, 2013, AllDigital notified us that we were in breach of certain covenants regarding unencumbered ownership or potential claims against our technology, which gave us 30 days to cure the alleged defects before the merger agreement could be terminated.On March 8, 2013 AllDigital notified us that sufficient progress had been made that the cure period was extended to April 8, 2013 and later to May 8, 2013 for the remainder of the alleged defects to be cured or waived.On April 10, 2013, the parties entered into an amendment to the Merger Agreement which provides that either party may (i) terminate the Merger Agreement upon 3 days notice, with or without cause, without liability, (ii) eliminates the cure period date requirement and (iii) that the “No Shop” provision preventing us from contacting other potential purchasers or merger partners was removed. On June 30, 2013, we entered into a second amendment to the Merger Agreement which (i) increased the percentage of our outstanding common stock AllDigital’s shareholders would receive in the merger from 54% to 58%, (i) modified a number of the closing conditions of the merger, including the working capital and net cash flow require, (iii) added a new closing condition that we have post-merger financing commitments in place for the purchase of no less than $1.5 million, nor more than $3.5 million, of our common stock, (iv) extended the “end date” (a date upon which either party may terminate the Merger Agreement if the merger has not been consummated) from July 31, 2013 to October 31, 2013, (v) eliminated one of our existing directors from the post-closing board of directors such that the post-closing directors are expected to be Donald A. Harris, Paul Summers, David Williams and up to two additional directors mutually approved by us and AllDigital prior to the closing of the merger and (vi) changed the reverse stock split ratio from a 10 to 1 reverse stock split to a 15 to 1 reverse stock split.On July 9, 2013, we filed a Registration Statement on Form S-4 (File No. 333-189869) with the SEC in connection with the anticipated merger and on August 29, 2013, we filed Amendment No. 1 to such Registration Statement as well as an additional Registration Statement on Form S-4 (File No. 333-190898) relating to exchange offers required by the Merger Agreement.On August 26, 2013, we and AllDigital entered into a third amendment to the merger agreement which (i) amended the closing condition that Broadcast have post-merger financing commitments in place for the purchase of no less than $1.5 million, nor more than $3.5 million to provide that the minimum commitments will instead be the difference between $1.5 million and the principal amount of the combined convertible notes, (ii) excluded shares issuable upon conversion of the combined convertible notes from the calculation of fully diluted capital stock for both Broadcast and AllDigital for purposes of determining relative ownership upon closing of the merger, (iii) added a condition that no one but Broadcast shall have any ownership interest in any intellectual property or intellectual property rights at any time owned or supplied by Broadcast, as determined by AllDigital in its reasonable discretion, and (iv) eliminated the ability of either party to terminate the merger agreement without cause on three days advance written notice and with no further liability to the other party. The merger was not consummated by October 31, 2013, and on November 4, 2013, we notified AllDigital that we were terminating the Merger Agreement as a result.AllDigital responded by asserting that we were not entitled to terminate the Merger Agreement for that reason because it alleged that our failure to perform our obligations under the Merger Agreement caused the Merger not to be consummated by the October 31, 2013 deadline.In addition, AllDigital notified us that it was terminating the Merger Agreement for cause as a result of our alleged violation of the non-solicitation provisions of the Merger Agreement, which AllDigital believes triggers a termination fee of $100,000 and 4% of our equity on a non-diluted basis, and for various other alleged misrepresentations and breaches.We dispute AllDigital’s allegations and assertions, deny that AllDigital is entitled to any termination fee and reserve the right to pursue damages from AllDigital arising from AllDigital’s actions in relation to the Merger Agreement.In connection with the termination of the Merger Agreement,we filed requests to withdrawour Registration Statements on Form S-4 (File Nos. 333-189869 and 333-190898) with the Securities and Exchange Commission on November 6, 2013. To fund operations, we engaged our investment banker to raise funds through the issuance of convertible promissory notes.We anticipate issuing promissory notes with a principal amount of up to $5,000,000 (“2012 Convertible Debt Offering”) due and payable on or before July 13, 2013.As of September 30, 2013, we had issued notes with an aggregate principal value of $4,225,000 as explained below.The notes bear interest at 12% per annum and may be convertible to common stock at a $0.25 per share conversion price.We also granted holders of the notes warrants with a five year life to acquire up to 200,000 shares of our common stock for each $100,000 of principal amount of the convertible notes.The notes are secured by all of our assets.On July 13, 2012, we entered into a note and warrant purchase and security agreement with individual investors and broke escrow on the initial funding under the 2012 Convertible Debt Offering, the principal amount of which was $1,900,000, which included the conversion of $900,000 of previously issued short term debt (See Bridge Loan described below) to the 2012 Convertible Debt Offering, which extinguished the Bridge Loan.We realized $923,175 of cash in the initial closing, issued warrants to acquire 3,800,000 shares of our common stock and paid $76,825 in investment banking fees and costs of the offering.We have continued sales of convertible debt under the 2012 Convertible Debt Offering and as of March 31, 2013 have issued additional short term debt with a principal amount of $1,575,000, from which we realized cash of $1,526,624 after payment of investment banking fees of $48,376.We have, however, paid no investment banking fees on sales of our 2012 Convertible Debt Offering since August 2012 and do not anticipate paying additional investment banking fees for the 2012 Convertible Debt Offering. We have issued warrants to acquire a total of 6,950,000 shares of our common stock pursuant to the 2012 Convertible Debt Offering.In August 2013, we converted the $750,000 principal balance of our 2013 Accounts Receivable Purchase Agreement into our 2012 Convertible Debt Offering through the issuance of short term debt. No warrants were issued with respect to this transaction.Effective October 31, we and the requisite parties executed an amendment of the notes issued pursuant to the 2012 Convertible Debt Offering whereby the maturity date of the notes was extended to December 31, 2013. 22 Our monthly operating expenses, since our expense reductions including that for CodecSys technology research and development expenses, no longer exceeds our monthly net sales.The contract with largest customer expired in May of 2013 and we expect our revenues will be significantly reduced to the point where if we do not locate new customers our ability to continue without additional adjustments and expense reductions will be negatively impacted. The foregoing estimates, expectations and forward-looking statements are subject to change as we make strategic operating decisions from time to time and as our expenses and sales fluctuate from period to period. The amount of our operating deficit could decrease or increase significantly depending on strategic and other operating decisions, thereby affecting our need for additional capital. We expect that our operating expenses will continue to outpace our net sales until we are able to generate additional revenue.Our business model contemplates that sources of additional revenue include (i) sales from private communication network services, (ii) sales resulting from new customer contracts, and (iii) sales, licensing fees and/or royalties related to commercial applications of CodecSys technology. Our long-term liquidity is dependent upon execution of our business model and the realization of additional revenue and working capital as described above, and upon capital needed for continued commercialization and development of the CodecSys technology.Commercialization and future applications of the CodecSys technology are expected to require additional capital for the foreseeable future.The amount required will be determined based on specific opportunities and available funding. To date, we have met our working capital needs primarily through funds received from sales of common stock and from convertible debt financings.Until our operations become profitable, we will continue to rely on proceeds received from external funding.We expect additional investment capital may come from (i) the exercise of outstanding warrants to purchase capital stock currently held by existing warrant holders; (ii) additional private placements of common stock with existing and new investors; and (iii) the private placement of other securities with institutional investors similar to those institutions that have provided funding in the past. Note 9 – Fair Value Measurements The Company has certain financial instruments that are measured at fair value on a recurring basis. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. A three-tier fair value hierarchy has been established which prioritizes the inputs used in measuring fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements).These tiers include: · Level 1, defined as observable inputs such as quoted prices for identical instruments in active markets; · Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable such as quoted prices for similar instruments in active markets or quoted prices for identical or similar instruments in markets that are not active; and · Level 3, defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions, such as valuations derived from valuation techniques in which one or more significant inputs or significant value drivers are unobservable. We measure certain financial instruments at fair value on a recurring basis. Assets and liabilities measured at fair value on a recurring basis are as follows at September 30, 2013: Significant Quoted Prices in Other Significant Active Markets for Observable Unobservable Identical Assets Inputs Inputs Total (Level 1) (Level 2) (Level 3) Assets None $ Total assets measured at fair value $ Liabilities Derivative valuation (1) $ Total liabilities measured at fair value $ (1) See Notes 6 & 7 for additional discussion. 23 The table below presents our assets measured at fair value on a recurring basis using significant unobservable inputs (Level 3) at September 30, 2013.We classify financial instruments in Level 3 of the fair value hierarchy when there is reliance on at least one significant unobservable input to the valuation model. Derivative Valuation Liability Balance at December 31, 2012 $ ) Total gains or losses (realized and unrealized) Included in net loss Valuation adjustment Purchases, issuances, and settlements, net ) Transfers to Level 3 Balance at September 30, 2013 $ ) Fair Value of Other Financial Instruments The carrying amounts of our accounts receivable, accounts payable and accrued liabilities approximate their fair values due to their immediate or short-term maturities.The aggregate carrying amount of the notes payable approximates fair value as the individual notes bear interest at market interest rates and there has not been a significant change in our operations and risk profile. Note 10 – Equipment Financing On August 27, 2009, we completed an equipment lease financing transaction with a financial institution. Pursuant to the financing, we entered into various material agreements with the financial institution. These agreements are identified and summarized below. We entered into a Master Lease Agreement dated as of July 28, 2009 with the financial institution pursuant to which we sold to the financing institution certain telecommunications equipment to be installed at 1,981 (subsequent additional locations have increased the customer’s network to an aggregate of approximately 2,100 locations) of our customer’s retail locations in exchange for a one-time payment of $4,100,670 by the financial institution. We paid to the financial institution 36 monthly lease payments of approximately $144,000 plus applicable sales taxes. We had the right to terminate the lease after making 33 payments for a termination fee of the higher of approximately 10% of the original equipment value (approximately $410,000) or the then “in-place fair market value” after which payment we would own all of the equipment. We gave timely notice of exercise of this option. We were a party to a lawsuit to determine if the “in-place fair market value” exceeded 10% of the original lease value and by what amount.We contended that the three payments made subsequent to the notice exercising our right to purchase constitute full payment for the equipment. The equipment broker contended that we owed an additional amount.Our accounting records reflected that the capital lease had been retired and the equipment was fully depreciated. During the year ended December 31, 2012 we included in our lease payments approximately $422,100 toward the in place fair market value. Additionally during the year ended December 31, 2012 and the five months ended May 31, 2013 we made payments of $140,700 and $284,400, respectively, into an escrow account held by the court pending resolution of our dispute. On June 13, 2013 this matter was settled resulting in a $370,000 payment to the plaintiff, which had previously been deposited in escrow with the Court.For the nine months ended September 30, 2013 we recorded this expense as part of our cost of sales as it was related to the equipment used by one of our customers. 24 During the three and nine months ended September 30, 2012, we made lease payments totaling approximately $281,397 and $1,125,588 of which $276,454 and $1,067,649 was applied toward the outstanding lease with $4,943 and $57,939, respectively, included in interest expense. Additionally, we recognized amortization of the lease acquisition fee of $8,378 and $33,512 which was included in interest expense for the three and nine months ended September 30, 2012, respectively. Note 11 – Interact Devices Inc. (IDI) We began investing in and advancing monies to IDI in 2001.IDI was developing technology which became an initial part of the CodecSys technology. On October 23, 2003, IDI filed for Chapter 11 Federal Bankruptcy protection. We desired that the underlying patent process proceed and that the development of CodecSys technology continue. Therefore, we participated in IDI’s plan of reorganization, whereby we would satisfy the debts of the creditors and obtained certain licensing rights.On May 18, 2004, the debtor-in-possession’s plan of reorganization for IDI was confirmed by the United States Bankruptcy Court. As a result of this confirmation, we issued to the creditors of IDI shares of our common stock and cash in exchange for approximately 50,127,218 shares of the common stock of IDI. Since May 18, 2004, we have acquired additional common share equivalents IDI.As of September 30, 2013, we owned approximately 55,897,169 IDI common share equivalents, representing approximately 94% of the total outstanding IDI share equivalents Since May 18, 2004, we have advanced additional cash to IDI for the payment of operating expenses, which continues development and marketing of the CodecSys technology. As of September 30, 2013 we have advanced an aggregate amount of $3,393,149, pursuant to a promissory note that is secured by assets and technology of IDI. Note 12 – Employment Amendment and Settlement Agreements Pursuant to the January 6, 2013 Amendment and Settlement Agreement with each of Mr. Tiede, Mr. Solomon, and a Senior Vice President their respective employment agreements were modified and we agreed to issue each individual 529,100 shares of common stock if they were terminated by us at any time following January 6, 2013.All other termination benefits and severance were terminated as of January 6, 2013. We had an obligation as of March 6, 2013 to issue to each of them 529,100 shares of common stock.As of September 30, 2013 these shares had not been issued, however an aggregate of $60,481 has been accrued representing the value of the benefits which will be exchanged for the shares. Note 13 – Recent Accounting Pronouncements In July 2013, the FASB issued ASU 2013-11, Income Taxes (Topic 740) – Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists.This Update indicates that an unrecognized tax benefit should be presented in the financial statements as a reduction to a deferred tax asset except in circumstances where a net operating loss carryforward or tax credit carryforward is not available at the reporting date under the tax law of the applicable jurisdiction. This Update is effective for years beginning after December 15, 2013 for public companies and after December 15, 2014 for private companies. The Company doesn’t expect this Update to have a significant impact on its financials.However, the Company will ensure the presentation of any unrecognized tax benefit is presented in accordance with the Update. In July 2013, the FASB issued ASU 2013-10, Derivatives and Hedging (Topic 815) – Inclusion of the Fed Funds Effective Swap Rate (or Overnight Index Swap Rate) as a Benchmark Interest Rate for Hedge Accounting Purposes.This Update permits the use of the Fed Funds Effective Swap Rate (OIS) to be used as a US benchmark interest rate for hedge accounting purposes. Furthermore, the Update eliminates the restriction on using different benchmark rate for similar hedges. This Update is effective prospectively for qualifying new or redesignated hedging relationships entered into on or after July 17, 2013. The Company doesn’t expect this Update to have a significant impact on its financials.However, if any new hedges are entered into, the update will be considered when determining which benchmark rate to use. In July 2013, the FASB issued ASU 2013-09, Fair Value Measurement (Topic 820) – Deferral of the Effective Date of Certain Disclosures for Nonpublic Employee Benefit Plans in Update No. 2011-04.This Update defers indefinitely required disclosures about significant unobservable inputs used in Level 3 measurements for investments held by a nonpublic employee benefit plan in its plan sponsor’s own nonpublic entity equity securities. This Update is effective upon issuance. The Company doesn’t expect this Update to impact its financials since it does not issue a financial statement for nonpublic employee benefit plans. 25 In April 2013, the FASB issued ASU 2013-07, Presentation of Financial Statements(Topic 205) – Liquidation Basis of Accounting. This Update requires an entity to use the liquidation basis of accounting when liquidation is imminent. Liquidation is considered imminent if the likelihood is remote that the entity will return from liquidation and either (a) a plan for liquidation is approved or (b) a plan for liquidation is being imposed by other forces. The Update also indicates that asset should be measured and presented at the expected amount of cash proceeds to be received upon liquidation.The entity should also present any assets not previously recognized but expects to sell in liquidation or use in settling liabilities (i.e. trademarks, etc.). This Update is effective for periods beginning after December 15, 2013. The Company doesn’t expect this Update to impact its financials since it does not expect liquidation to be imminent in the near future. In January 2013, the FASB issued ASU 2013-01, Balance Sheet (Topic 210) – Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities. The main purpose of this Update is to clarify that the disclosures regarding offsetting assets and liabilities per ASU 2011-11 apply to derivatives including embedded derivatives, repurchase agreements and reverse repurchase agreements and securities borrowing and lending transactions that are offset or subject to a master netting agreement. Other types of transactions are not impacted. This Update is effective for fiscal years beginning on or after January 1, 2013 and for all interim periods within that fiscal year. The Company doesn’t expect this Update to impact the Company’s financials since it does not have instruments noted in the Update that are offset. Note 14 – Supplemental Cash Flow Information For the nine months ended September 30, 2013 we issued 458,553 shares of our common stock to one former member of our board of directors for services rendered of which (i) 258,553 was for the settlement of previously awarded restricted stock units and (ii) 200,000 valued at $15,000 for unpaid services rendered in 2012, which had been expensed and included in our accounts payable at December 31, 2012. For the nine months ended September 30, 2013 we issued an aggregate of 60,000 shares of our common stock valued at $4,200 to six individuals for services rendered. For the nine months ended September 30, 2013 we awarded 686,667 restricted stock units issued valued at $51,500 to four members of our board of directors for services rendered in 2012. The value of these awards had been expensed and included in our Accounts Payable at December 31, 2012. For the nine months ended September 30, 2013 we recorded a $74,166 loss on disposal of assets of which (i) $40,824 was for the abandonment of lease hold improvements related to our move from our 7050 Union Park location, (ii) $25,685 related to the retirement of furniture & fixtures, (iii) $7,657 related to equipment sold or no longer in use. Additionally, we received cash proceeds net of costs from these sales of $80,504. For the nine months ended September 30, 2013 we reduced our accounts payable by $838,250 and recorded a $481,590 gain on extinguishment of liabilities resulting from the issuance of 2,240,852 shares of our common stock valued at $153,860 and cash payments totaling $202,800 to 21 of our accounts payable vendors.As of September 30, 2013 we owe 7 of these vendors an additional aggregate amount of $58,817. Additionally we reduced our accounts payable by $335,701 by returning equipment to two vendors who accepted the returns for full credit against our payable. For the nine months ended September 30, 2013 an aggregate non-cash expense of $853,321 was recorded for the accretion of notes payable as follows: (i) $250,002 for our unsecured convertible note and (ii) $603,319 for our 2012 secured convertible notes. For the nine months ended September 30, 2013, we recognized $183,564 in depreciation and amortization expense from the following: (i) $1,167 related to cost of sales for equipment used directly by or for customers, (ii) $174,784 related to other property and equipment, and (iii) $7,613 for patent amortization. 26 During the nine months ended September 30, 2012, we issued 427,508 shares of our common stock valued at $167,494 to two consultants and one corporation of which (i) 250,000 shares was in consideration for cancellation of a warrant issued for consulting services rendered and (ii) 177,508 was for consulting services rendered. For the nine months ended September 30, 2012 an aggregate non-cash expense of $593,297 was recorded for the accretion of notes payable as follows: (i) $250,002 for the Unsecured Convertible Note, (ii) $116,630 for the Bridge Loan and (iii) $226,665 for 2012 Convertible Notes. For the nine months ended September 30, 2012, we recognized $918,206 in depreciation and amortization expense from the following: (i) $464,197 related to cost of sales for equipment used directly by or for customers, (ii) $446,396 related to other property and equipment, and (iii) $7,613 for patent amortization. Note 15 – Subsequent Events Effective October 31, 2013, we and the requisite parties executed an amendment of the notes issued pursuant to the 2012 Convertible Debt Offering whereby the maturity date of the notes was extended to December 31, 2013. In January 2013 we entered into a Merger Agreement with AllDigital Holdings, Inc. The merger was not consummated by October 31, 2013, (a date upon which either party may terminate the Merger Agreement if the merger had not been consummated) and on November 4, 2013, we notified AllDigital that we were terminating the Merger Agreement as a result.AllDigital responded by asserting that we were not entitled to terminate the Merger Agreement for that reason because it alleged that our failure to perform our obligations under the Merger Agreement caused the Merger not to be consummated by the October 31, 2013 deadline.In addition, AllDigital notified us that it was terminating the Merger Agreement for cause as a result of our alleged violation of the non-solicitation provisions of the Merger Agreement, which AllDigital believes triggers a termination fee of $100,000 and 4% of our equity on a non-diluted basis, and for various other alleged misrepresentations and breaches.We dispute AllDigital’s allegations and assertions, deny that AllDigital is entitled to any termination fee and reserve the right to pursue damages from AllDigital arising from AllDigital’s actions in relation to the Merger Agreement.In connection with the termination of the Merger Agreement,we filed requests to withdrawour Registration Statements on Form S-4 (File Nos. 333-189869 and 333-190898) with the Securities and Exchange Commission on November 6, 2013. We evaluated subsequent events pursuant to ASC Topic 855 and have determined that there are no additional events that need to be reported. 27 Item 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Cautionary Note Regarding Forward-Looking Statements This report contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Rule 175 promulgated thereunder, and Section 21E of the Securities Exchange Act of 1934, as amended, and Rule 3b-6 promulgated thereunder, that involve inherent risk and uncertainties.Any statements about our expectations, beliefs, plans, objectives, strategies or future events or performance constitute forward-looking statements.These statements are often, but not always, made through the use of words or phrases such as “anticipate,” “estimate,” “plan,” “project,” “continuing,” “ongoing,” “expect,” “believe,” “intend” and similar words or phrases.Accordingly, these statements involve estimates, assumptions and uncertainties that could cause actual results to differ materially from those expressed or implied therein.All forward-looking statements are qualified in their entirety by reference to the factors discussed in this report and to the following risk factors set forth more fully in Item 1A of our Annual Report on Form 10-K for the year ended December 31, 2012 and in our Registration Statement on Form S-4 (File No, 333-189869), including without limitation : · Our inability to consummate the proposed merger with AllDigital Holdings, Inc. · loss of customers that historically provided more than 90% of our revenues; · dependence on commercialization of our CodecSys technology; · our need and ability to raise sufficient additional capital; · uncertainty about our ability to repay our outstanding convertible notes; · our continued losses; · delays in adoption of our CodecSys technology; · concerns of OEMs and customers relating to our financial uncertainty; · restrictions contained in our outstanding convertible notes; · general economic and market conditions; · ineffective internal operational and financial control systems; · rapid technological change; · intense competitive factors; · our ability to hire and retain specialized and key personnel; · dependence on the sales efforts of others; · dependence on significant customers; · uncertainty of intellectual property protection; · potential infringement on the intellectual property rights of others; · extreme price fluctuations in our common stock; · price decreases due to future sales of our common stock; · future shareholder dilution; and · absence of dividends. Because the risk factors referred to above could cause actual results or outcomes to differ materially from those expressed or implied in any forward-looking statements made by us or on our behalf, you should not place undue reliance on any forward-looking statement.Further, any forward-looking statement speaks only as of the date on which it is made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of future events or developments.New factors emerge from time to time, and it is not possible for us to predict which factors will arise.In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. 28 Critical Accounting Policies The preparation of financial statements in conformity with U.S. GAAP requires that we make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses and the related disclosure of contingent assets and liabilities. On an ongoing basis, we evaluate our assumptions and estimates, including those related to recognition of revenue, valuation of investments, valuation of inventory, valuation of intangible assets, valuation of derivatives, measurement of stock-based compensation expense and litigation. We base our estimates on historical experience and on various assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We discuss our critical accounting policies in Management’s Discussion and Analysis of Financial Condition and Results of Operations in our Annual Report on Form 10-K for the year ended December31, 2012. There have been no other significant changes in our critical accounting policies or estimates since those reported in our Annual Report. Executive Overview The current recession and market conditions have had substantial impacts on the global and national economies and financial markets.These factors, together with soft credit markets, have slowed business growth and generally made potential funding sources more difficult to access.We continue to be affected by prevailing economic and market conditions, which present considerable risks and challenges. Because we were not successful in deploying our CodecSys technology with customers sufficient to achieve a breakeven and found it difficult to raise additional investment capital, we determined that we should seek an alternative to continuing to commercialize CodecSys by itself.Accordingly, we sought a merger partner that has compatible video broadcasting products and services, with which it could integrate the CodecSys encoding system.In January 2013, we entered into the Merger Agreement with AllDigital Holdings, Inc. (“AllDigital”). On February 8, 2013, AllDigital notified us that we were in breach of certain covenants regarding unencumbered ownership or potential claims against our technology, and gave us 30 days to cure the alleged defects before the merger agreement could be terminated.On March 8, 2013 AllDigital notified us that sufficient progress had been made that the cure period was extended to April 8, 2013 and later to May 8, 2013 for the remainder of the alleged defects to be cured or waived.On April 10, 2013, we entered into an amendment to the Merger Agreement which (i) provides that either party may terminate the Merger Agreement upon 3 days notice, with or without cause, without liability, (ii) eliminates the cure period date requirement and (iii) removes the “No Shop” provision preventing us from contacting other potential purchasers or merger partners.On June 30, 2013, we entered into a second amendment to the Merger Agreement which (i) increased the percentage of our outstanding common stock AllDigital’s shareholders would receive in the merger from 54% to 58%, (i) modified a number of the closing conditions of the merger, including the working capital and net cash flow require, (iii) added a new closing condition that we have post-merger financing commitments in place for the purchase of no less than $1.5 million, nor more than $3.5 million, of our common stock, (iv) extended the “end date” (a date upon which either party may terminate the Merger Agreement if the merger has not been consummated) from July 31, 2013 to October 31, 2013, (v) eliminated one of our existing directors from the post-closing board of directors such that the post-closing directors are expected to be Donald A. Harris, Paul Summers, David Williams and up to two additional directors mutually approved by us and AllDigital prior to the closing of the merger and (vi) changed the reverse stock split ratio from a 10 to 1 reverse stock split to a 15 to 1 reverse stock split.On July 9, 2013, we filed a Registration Statement on Form S-4 (File No. 333-189869) with the SEC in connection with the anticipated merger and on August 29, 2013, we filed Amendment No. 1 to such Registration Statement as well as an additional Registration Statement on Form S-4 (File No. 333-190898) relating to exchange offers required by the Merger Agreement.On August 26, 2013, we and AllDigital entered into a third amendment to the merger agreement which (i) amended the closing condition that Broadcast have post-merger financing commitments in place for the purchase of no less than $1.5 million, nor more than $3.5 million to provide that the minimum commitments will instead be the difference between $1.5 million and the principal amount of the combined convertible notes, (ii) excluded shares issuable upon conversion of the combined convertible notes from the calculation of fully diluted capital stock for both Broadcast and AllDigital for purposes of determining relative ownership upon closing of the merger, (iii) added a condition that no one but Broadcast shall have any ownership interest in any intellectual property or intellectual property rights at any time owned or supplied by Broadcast, as determined by AllDigital in its reasonable discretion, and (iv) eliminated the ability of either party to terminate the merger agreement without cause on three days advance written notice and with no further liability to the other party. 29 The merger was not consummated by October 31, 2013, and on November 4, 2013, we notified AllDigital that we were terminating the Merger Agreement as a result.AllDigital responded by asserting that we were not entitled to terminate the Merger Agreement for that reason because it alleged that our failure to perform our obligations under the Merger Agreement caused the Merger not to be consummated by the October 31, 2013 deadline.In addition, AllDigital notified us that it was terminating the Merger Agreement for cause as a result of our alleged violation of the non-solicitation provisions of the Merger Agreement, which AllDigital believes triggers a termination fee of $100,000 and 4% of our equity on a non-diluted basis, and for various other alleged misrepresentations and breaches.We dispute AllDigital’s allegations and assertions, deny that AllDigital is entitled to any termination fee and reserve the right to pursue damages from AllDigital arising from AllDigital’s actions in relation to the Merger Agreement.In connection with the termination of the Merger Agreement, we filed requests to withdrawour Registration Statements on Form S-4 (File Nos. 333-189869 and 333-190898) with the Securities and Exchange Commission on November 6, 2013. On July 31, 2009, we entered into a $10.1 million, three-year contract with Bank of America, a Fortune 10 financial institution, to provide technology and digital signage services to approximately 2,100 of its more than 6,000 retail and administrative locations throughout North America. For the year ended December 31, 2012, we realized approximately $6,386,903 from this contract, which constituted approximately 85% of our revenues for the period.For the year ended December 31, 2012, we realized approximately $7,540,025 in revenue from this contract, which contributed approximately 89% of our revenues for the year.For the nine months ended September 30, 2013, we realized approximately $2,491,015 in revenue compared to $4,894,935 for the nine months ended September 30, 2012, which constituted 85% and 84% of our total revenues respectively. The contract with our largest customer expired in May 2013, and we expect our revenues will be substantially less going forward unless we can secure contracts which can replace the revenue lost from this customer. Our revenues for the three months ended September 30, 2013 decreased by approximately $1,584,969 to $460,308 compared to revenues for the three month period ended September 30, 2012 of $2,045,273. With the large decrease in our revenues, our gross margin decreased $416,295 compared to our gross margin for the three months ended September 30, 2012 and we continue to deplete our available cash and need future equity and debt financing because we continue to spend more money that we generate from operations.To fund operations, we have engaged in the transactions described below under the heading “Liquidity and Capital Resources.” Results of Operations for the Nine Months ended September 30, 2013 and September 30, 2012 Revenues We generated $2,915,535 in revenue during the nine months ended September 30, 2013.During the same nine-month period in 2012, we generated revenue of $5,790,363.The decrease in revenue of $2,874,828 or 50% was due primarily to the loss of our largest customer.Revenues from this customer decreased by $2,403,920, which accounted for 84% of the total decrease in revenues. In addition, web hosting and streaming revenues from one other customer of $205,370 in 2012 were not repeated in 2013. Sales revenues from our largest customer, which we will no longer service in the future, accounted for approximately 85% of total revenues for the nine months ended September 30, 2013 and approximately 85% for the nine months ended September 30, 2012.We will no longer be servicing this customer in the future, which makes finding new customers and restructuring of our costs imperative if we are to survive as a stand-alone entity. Cost of Revenues Cost of revenues decreased by approximately $2,186,230 to $1,671,452 for the nine months ended September 30, 2013 from $3,857,682 for the nine months ended September 30, 2012. The gross margin from operations decreased $688,598 from a gross margin of $1,932,681 in the nine months ended September 30, 2012 to a gross margin of $1,244,083 for the nine months ended September 30, 2013. The decrease in cost of revenues was due primarily to the loss of our largest customer, which allowed us to decrease the cost of our operations department and third party costs for installation and service of that account. Although the total revenues and costs of revenues decreased, the gross margin from operations decreased as a percentage even more primarily due to the loss of revenue being greater that our cost reduction measures could offset. 30 Expenses General and administrative expenses for the nine months ended September 30, 2013 were $2,277,063 compared to $3,589,602 for the nine months ended September 30, 2012. The decrease of approximately $1,312,539 resulted from decreases totaling $709,838 in employee related expenses due to a reduction in the number of employees and a reduction in salaries for some executives, $295,110 in consulting fees, $301,071 in temporary help, $238,630 in trade show and convention and travel related expenses, and $144,986 in granted option and warrant expenses.These reductions were the result of the less activity due to the loss of our largest customer for which we ceased performing any material services at the end of May.The total reductions were partially offset by an increase of $262,099 in legal and other profession services related primarily to the proposed merger with AllDigital.Research and development in process decreased by $873,346 for the nine months ended September 30, 2013 to $473,194 from $1,346,540 for the nine months ended September 30, 2012. The development expenditures have been significantly curtailed in view of the proposed merger and cessation of sales efforts of the CodecSys products. The decrease resulted primarily from a decrease of $326,970 in employee related expenses reflecting a decrease in the number of employees, a decrease of $191,193 in tradeshow and convention related expenses, and a decrease of $136,447 in consulting fees.Sales and marketing expenses decreased $1,330,144 to $227,591 for the nine months ending September 30, 2013 from $1,557,735 for the nine months ending September 30, 2012.The decrease was primarily a result of decreased employee related expenses of $720,188 and a decrease in conventions and related travel expenses of $388,608, which were the result of reducing staff and sales efforts of the CodecSys products and services. Even with the reduced revenue, due to a reduction of operating expenses as explained above, our operating loss decreased $3,099,043 from an operating loss of $5,015,205 for the nine months ended September 30, 2012 to an operating loss of $1,916,162 for the nine months ended September 30, 2013. Interest Expense For the nine months ended September 30, 2013, we incurred interest expense of $1,327,356 compared to interest expense for the nine months ended September 30, 2012 of $1,066,599.The increase of $260,757 resulted primarily from increased interest expense of approximately $416,574 related to the interest on our senior secured convertible notes, offset by a decrease of approximately $128,401 related to satisfaction of leasing obligations and interest payable to vendors. Net Income We realized a net loss for the nine months ended September 30, 2013 of $2,492,038 compared with a net loss for the nine months ended September 30, 2012 of $49,357 resulting in an increase in our net loss of $2,442,681. The increase in net loss resulted primarily from a reduction of $5,300,296 in income related to our derivative valuation gain calculation.In addition, the gain from the extinguishment of debt and liabilities decreased by $1,107,231. These elements that increased the net loss were partially offset by a decrease in our operating loss of $3,099,043 as explained above due to our cost reduction efforts and a decrease of $1,095,309 incurred for costs related to the issuance of warrants for the nine months ended September 30, 2012 that were not repeated in 2013. Results of Operations for the Three Months ended September 30, 2013 and September 30, 2012 Revenues We generated $460,309 in revenue during the three months ended September 30, 2013.During the same three-month period in 2012, we generated revenue of $2,045,278.The decrease in revenue of $1,584,969 or approximately 77% was due primarily to the expiration of the contract with our largest customer and the general reduction of services provided for that customer after the expiration of the contract on May 31, 2013.The revenue generated for this customer aggregated $340,177 for the three months ended September 30, 2013 compared to $1,680,927 for the three months ended September 30, 2012.The decrease of $1,340,750 in revenues from this customer was due to the expiration of our service contract with the customer. Of the $340,177 of revenues from our customer, $300,000 related to a one time sale of our music on hold service software to our customer. In addition, web hosting and streaming revenues from one other customer of $74,620 in 2012 were not repeated in 2013.Going forward we would expect to have revenues of only approximately $100,000 per quarter until we secure additional customers. Our largest customer accounted for approximately 74% of our revenues for the three months ended September 30, 2013 compared to 82% of our revenues for the three months ended September 30, 2012.We will no longer being servicing this customer in the future, which makes restructuring and reducing of our costs imperative if we are to secure new customers to replace the lost revenues and remain as a viable stand-alone entity. 31 Cost of Revenues Costs of revenues decreased by $1,168,674 to $97,550 for the three months ended September 30, 2013, from $1,266,224 for the three months ended September 30, 2012.The decrease was primarily due to a reduction of $888,229 in costs related to a reduction in services primarily for our largest customer, a reduction of $255,300 in costs of our production department of which $187,235 was due to a reduction of staff, and a reduction of $94,817 in depreciation expense due to the fact that our equipment providing services to our largest customer was fully depreciated. Expenses General and administrative expenses for the nine months ended September 30, 2013 were $648,738 compared to $1,001,001 for the three months ended September 30, 2012.The net decrease of $352,263 resulted primarily from a reduction in employee and related costs of $277,736 reflecting a reduction in staff, a decrease in temporary help expenses of $95,811, a decrease of $77,581 in consulting expenses, all of which was partially offset by an increase in legal expenses of $143,513 related to the proposed merger with AllDigital.Research and development in process decreased by $246,245 for the three months ended September 30, 2013 to $78,881 from $325,126 for the three months ended September 30, 2012, which resulted primarily from a decrease of $129,321 in employee and related expenses and a decrease of $32,721 in expenses for temporary help and a general decrease in almost all categories of expenses reflecting the wind down of development activities.Sales and marketing expenses decreased by $399,912, which decrease was composed mainly of decreases of $224,527 in employee related expenses, $83,178 in tradeshow and related travel expenses and $60,669 in consulting expenses.All of these reductions reflect the discontinuation of active marketing expenses in expectation of the consummation of the proposed merger with AllDigital. Even with the reduced revenue, due to a reduction of operating expenses, our operating loss decreased $676,942 from an operating loss of $1,116,902 for the three months ended September 30, 2012 to an operating loss of $439,960 for the three months ended September 30, 2013. Interest Expense For the three months ended September 30, 2013, we incurred interest expense of $202,173 compared to interest expense for the three months ended September 30, 2012 of $460,388.The decrease of $258,215 resulted primarily from a reduction of interest of approximately $250,543 because the senior secured convertible notes were fully accreted. Net Income The Company realized a net loss for the three months ending September 30, 2013 of $147,266 compared with a net loss for the three months ended September 30, 2012 of $711,072. The aggregate decrease in net loss of $563,806 was primarily the result of a decrease in our operating loss of $676,942 and decreased interest expense of $258,215 all as explained above and an increase of $150,860 in gain on the extinguishment of debt and liabilities all partially offset by a decrease in our derivative valuation gain of $686,210. Liquidity and Capital Resources At September 30, 2013, we had cash of $75,360, total current assets of $520,860, total current liabilities of $7,686,972 and total stockholders' deficit of $6,870,378.Included in current liabilities is $914,495 related to the value of the embedded derivatives for our senior secured convertible notes, our unsecured convertible note, and warrants issued in connection with our 2012 Equity Financing and notes.All of our notes mature within the next six months and must either be refinanced or otherwise retired.We do not have the liquidity to do so nor do we have the ability to raise additional equity to retire the notes. 32 Cash used in operations during the nine months ended September 30, 2013 was $1,532,386 compared to cash used in operations for the nine months ended September 30, 2012 of $3,286,344. Although the net cash used in operations decreased it was primarily due to a decrease in accounts receivable of $512,629 and a decrease in accounts payable and accrued liabilities of $15,883.The negative cash flow was sustained by cash reserves from the issuance of our senior secured convertible notes and the sales of our accounts receivable to a related party, which was treated as debt in our financial statements and has been converted to senior secured convertible debt.We expect to continue to experience negative operating cash flow until we secure additional customers that replace the revenue no longer realize from our former largest customer or cease operations. We initiated discussions with various of our accounts payable vendors to settle some of our accounts payable for less than face value in exchange for a payment in cash and/or issuance of common stock.For the nine months ended September 30, 2013 we reduced our accounts payable by $838,250 and recorded a $481,590 gain on extinguishment of liabilities resulting from the issuance of 2,240,852 shares of our common stock valued at $153,860 and cash payments totaling $202,800 to 21 of our accounts payable vendors.As of September 30, 2013 we owe 7 of these vendors an additional aggregate amount of $58,817.Additionally we reduced our accounts payable by $335,701 by returning equipment to two vendors who accepted the returns for full credit against our payable. In April 2013 we entered into an accounts receivable purchase agreement with one of our directors under the terms of which he agreed to purchase $750,000 of our accounts receivable generated over the next succeeding three months.The $750,000 was discounted by $45,000 and we received net proceeds from the accounts receivable factoring of $705,000.On August 8, 2013, we converted the $750,000 principal balance of 2013 Accounts Receivable Purchase Agreement into our 2012 Convertible Debt Offering through the issuance of short term debt. No warrants were issued with respect to this transaction. The current recession and market conditions have had substantial impacts on the global and national economies and financial markets.These factors, together with soft credit markets, have slowed business growth and generally made potential funding sources more difficult to access.We continue to be affected by prevailing economic and market conditions, which present considerable risks and challenges to it. Because we have not been successful in deploying our CodecSys technology with customers sufficient to achieve a breakeven and are finding it difficult to raise additional investment capital, we determined that we should seek an alternative to continuing to commercialize CodecSys by ourselves.Accordingly we sought a merger partner that has compatible video broadcasting products and services, with which we could integrate our CodecSys encoding system.In January 2013 we entered into a Merger Agreement with AllDigital Holdings, Inc., a Nevada corporation.The merger is subject among other things to normal due diligence, approval of the shareholders of both companies, and the filing and effectiveness of a registration statement.The registration statement requires year-end financial statements be included with the proxy statements furnished to the shareholders and will not be effective until at least the third quarter of 2013.On February 8, 2013, AllDigital notified us that we were in breach of certain covenants regarding unencumbered ownership or potential claims against our technology, which gave us 30 days to cure the alleged defects before the merger agreement could be terminated.On March 8, 2013 AllDigital notified us that sufficient progress had been made that the cure period was extended to April 8, 2013 and later to May 8, 2013 for the remainder of the alleged defects to be cured or waived.On April 10, 2013, the parties entered into an amendment to the Merger Agreement which provides that either party may (i) terminate the Merger Agreement upon 3 days notice, with or without cause, without liability, (ii) eliminates the cure period date requirement and (iii) that the “No Shop” provision preventing us from contacting other potential purchasers or merger partners was removed. On June 30, 2013, we entered into a second amendment to the Merger Agreement which (i) increased the percentage of our outstanding common stock AllDigital’s shareholders would receive in the merger from 54% to 58%, (i) modified a number of the closing conditions of the merger, including the working capital and net cash flow require, (iii) added a new closing condition that we have post-merger financing commitments in place for the purchase of no less than $1.5 million, nor more than $3.5 million, of our common stock, (iv) extended the “end date” (a date upon which either party may terminate the Merger Agreement if the merger has not been consummated) from July 31, 2013 to October 31, 2013, (v) eliminated one of our existing directors from the post-closing board of directors such that the post-closing directors are expected to be Donald A. Harris, Paul Summers, David Williams and up to two additional directors mutually approved by us and AllDigital prior to the closing of the merger and (vi) changed the reverse stock split ratio from a 10 to 1 reverse stock split to a 15 to 1 reverse stock split.On July 9, 2013, we filed a Registration Statement on Form S-4 (File No. 333-189869) with the SEC in connection with the anticipated merger and on August 29, 2013, we filed Amendment No. 1 to such Registration Statement as well as an additional Registration Statement on Form S-4 (File No. 333-190898) relating to exchange offers required by the Merger Agreement.On August 26, 2013, we and AllDigital entered into a third amendment to the merger agreement which (i) amended the closing condition that Broadcast have post-merger financing commitments in place for the purchase of no less than $1.5 million, nor more than $3.5 million to provide that the minimum commitments will instead be the difference between $1.5 million and the principal amount of the combined convertible notes, (ii) excluded shares issuable upon conversion of the combined convertible notes from the calculation of fully diluted capital stock for both Broadcast and AllDigital for purposes of determining relative ownership upon closing of the merger, (iii) added a condition that no one but Broadcast shall have any ownership interest in any intellectual property or intellectual property rights at any time owned or supplied by Broadcast, as determined by AllDigital in its reasonable discretion, and (iv) eliminated the ability of either party to terminate the merger agreement without cause on three days advance written notice and with no further liability to the other party. 33 The merger was not consummated by October 31, 2013, and on November 4, 2013, we notified AllDigital that we were terminating the Merger Agreement as a result.AllDigital responded by asserting that we were not entitled to terminate the Merger Agreement for that reason because it alleged that our failure to perform our obligations under the Merger Agreement caused the Merger not to be consummated by the October 31, 2013 deadline.In addition, AllDigital notified us that it was terminating the Merger Agreement for cause as a result of our alleged violation of the non-solicitation provisions of the Merger Agreement, which AllDigital believes triggers a termination fee of $100,000 and 4% of our equity on a non-diluted basis, and for various other alleged misrepresentations and breaches.We dispute AllDigital’s allegations and assertions, deny that AllDigital is entitled to any termination fee and reserve the right to pursue damages from AllDigital arising from AllDigital’s actions in relation to the Merger Agreement.In connection with the termination of the Merger Agreement,we filed requests to withdrawour Registration Statements on Form S-4 (File Nos. 333-189869 and 333-190898) with the Securities and Exchange Commission on November 6, 2013. To fund operations, we engaged our investment banker to raise funds through the issuance of convertible promissory notes.We anticipate issuing promissory notes with a principal amount of up to $5,000,000 (“2012 Convertible Debt Offering”) due and payable on or before July 13, 2013.As of September 30, 2013, we had issued notes with an aggregate principal value of $4,225,000 as explained below.The notes bear interest at 12% per annum and may be convertible to common stock at a $0.25 per share conversion price.We also granted holders of the notes warrants with a five year life to acquire up to 200,000 shares of our common stock for each $100,000 of principal amount of the convertible notes.The notes are secured by all of our assets.On July 13, 2012, we entered into a note and warrant purchase and security agreement with individual investors and broke escrow on the initial funding under the 2012 Convertible Debt Offering, the principal amount of which was $1,900,000, which included the conversion of $900,000 of previously issued short term debt (See Bridge Loan described below) to the 2012 Convertible Debt Offering, which extinguished the Bridge Loan.We realized $923,175 of cash in the initial closing, issued warrants to acquire 3,800,000 shares of our common stock and paid $76,825 in investment banking fees and costs of the offering.We have continued sales of convertible debt under the 2012 Convertible Debt Offering and as of March 31, 2013 have issued additional short term debt with a principal amount of $1,575,000, from which we realized cash of $1,526,624 after payment of investment banking fees of $48,376.We have, however, paid no investment banking fees on sales of our 2012 Convertible Debt Offering since August 2012 and do not anticipate paying additional investment banking fees for the 2012 Convertible Debt Offering. We have issued warrants to acquire a total of 6,950,000 shares of our common stock pursuant to the 2012 Convertible Debt Offering.In August 2013, we converted the $750,000 principal balance of our 2013 Accounts Receivable Purchase Agreement into our 2012 Convertible Debt Offering through the issuance of short term debt. No warrants were issued with respect to this transaction.Effective October 31, we and the requisite parties executed an amendment of the notes issued pursuant to the 2012 Convertible Debt Offering whereby the maturity date of the notes was extended to December 31, 2013. On March 16, 2012, we closed on an equity financing (the “2012 Equity Financing”) as well as a restructuring of our outstanding senior convertible indebtedness (the “2012 Debt Restructuring”) resulting in complete satisfaction our senior indebtedness. We entered in to an Engagement Agreement, dated October 28, 2011, with MDB Capital Group, LLC (“MDB”), pursuant to which MDB agreed to act as our exclusive agent on a “best efforts” basis with respect to the sale of up to a maximum gross consideration of $6,000,000, subsequently verbally increased to $10,000,000, of our securities, subject to a minimum gross consideration of $3,000,000.We agreed to pay to MDB a commission of 10% of the gross offering proceeds received by us, to grant to MDB warrants to acquire up to 10% of the shares of ours common stock issued in the financing, and to pay the reasonable costs and expenses of MDB related to the offering. 34 Pursuant to the Engagement Agreement, we entered into a Securities Purchase Agreement (“SPA”) dated March 13, 2012 with select institutional and other accredited investors for the private placement of 27,800,000 units of its securities.The SPA included a purchase price of $0.25 per unit, with each unit consisting of one share of common stock and two forms of Warrant: (1) The “A” Warrant grants the investors the right to purchase an additional share of common stock for each two shares of common stock purchased, for a term of six years and at an exercise price of $.35 per share; and (2) The “B” Warrant, which has now been extinguished as described below, would not have been exercisable unless and until the occurrence of a future issuance of stock at less than $0.25 per share, but, in the event of such issuance, granted the investors the right to acquire additional shares at a price of $0.05 to reduce the impact of the dilution caused by such issuance, but in no event were the number of shares to be issued under the B Warrant to cause us to exceed the number of authorized shares of our common stock.A majority of the holders of the B Warrants agreed in December 2012 to amend the terms of the B Warrant to reduce the amount of subsequent financing required to extinguish the B Warrants with the result that the B Warrants may now be extinguished by notice to the holders of the B Warrants. Proceeds from the 2012 Equity Financing, before deducting the commissions and the legal, printing and other costs and expenses related to the financing, were approximately $6,950,000.Coincident to the closing of the 2012 Equity Financing, we also closed on the 2012 Debt Restructuring.In connection therewith, we paid $2.75 million to Castlerigg Master Investment Ltd. (“Castlerigg”), and issued to Castlerigg 2,000,000 shares of common stock valued at $760,000 in full and complete satisfaction of the $5.5 million senior convertible note and all accrued interest then owing.In accepting the cash and stock tendered, Castlerigg forgave $2,670,712, which included $680,816 in accrued but unpaid interest. In consideration of negotiating the 2012 Debt Restructuring, we paid to one of our placement agents compensation equal to 10% of the savings realized through the 2012 Debt Restructuring, which consisted of paying cash of $275,041 and issuing 586,164 shares of Broadcast common stock valued at $222,742. As a result of the forgoing we recognized a gain on settlement of debt of $2,173,032. In December 2011, we entered into a loan with 7 accredited individuals and entities under the terms of which we borrowed $1,300,000 to be used as working capital (“Bridge Loan”).The Bridge Loan bears an interest rate of 18% per annum and had a maturity date of February 28, 2012, which was subsequently extended to the earlier of the date nine months from the original maturity date or the date we closed on an additional sale of its securities that resulted in gross proceeds to us of $12 million.In consideration of the Bridge Loan, we granted to lenders of the Bridge Loan warrants with a five year term to purchase 357,500 shares of our common stock at an exercise price of $0.65 per share.In consideration of the extension of the maturity date of the Bridge Loan, we granted the lenders Bridge Loan warrants with a six year term to purchase 247,500 shares of our common stock at an exercise price of $.35 per share. In connection with the 2012 Equity Financing and under the terms of the SPA, two of the above described bridge lenders converted the principal balance of their portion of the bridge loan in the amount of $400,000 to common stock and warrants as part of and on the same terms as the 2012 Equity Financing.In addition, one other entity converted the amount owed by us for equipment purchases in the amount of $500,000 to common stock and warrants as part of and on the same terms as the 2012 Equity Financing. The proceeds from these conversions were treated as funds raised with respect to the financing. During 2010 we sold 1,601,666 shares of its common stock to 19 separate investors at a purchase price of $1.00 per share together with a warrant to purchase additional shares of our common stock for $1.50 per share. The warrant expires at the end of three years. The net proceeds from the sale of these shares were used for general working capital purposes. Each of the investors was given the right to adjust their purchase in the event we sold additional equity at a price and on terms different from the terms on which their equity was purchased.Upon completion of the 2010 Equity Financing described below, each of the investors converted their purchase to the terms contained in the 2010 Equity Financing.This resulted in the issuance of an additional 2,083,374 shares of common stock and the cancellation of 2,495,075 warrants with an exercise price of $1.50 and the issuance of 2,079,222 warrants with an exercise price of $1.00 and an expiration date of five years from the conversion. On December 24, 2010, we closed on an equity financing (the “2010 Equity Financing”) as well as a restructuring of its outstanding convertible indebtedness (the “2010 Debt Restructuring”).The 2010 Equity Financing and the 2010 Debt Restructuring are described as follows. We entered into a Placement Agency Agreement, dated December 17, 2010, with Philadelphia Brokerage Corporation (“PBC”), pursuant to which PBC agreed to act as our exclusive agent on a “best efforts” basis with respect to the sale of up to a maximum gross consideration of $15,000,000 of units of our securities, subject to a minimum gross consideration of $10,000,000.The Units consisted of two shares of our common stock and one warrant to purchase a share of our common stock. We agreed to pay PBC a commission of 8% of the gross offering proceeds received by us, to issue PBC 40,000 shares of our common stock for each $1,000,000 raised, and to pay the reasonable costs and expenses of PBC related to the offering. We also agreed to pay PBC a restructuring fee in the amount of approximately $180,000 upon the closing of the 2010 Equity Financing and the simultaneous 2010 Debt Restructuring. 35 Pursuant to the Placement Agency Agreement, we entered into Subscription Agreements dated December 23, 2010 with select institutional and other accredited investors for the private placement of 12,500,000 units of its securities.The Subscription Agreements included a purchase price of $1.20 per unit, with each unit consisting of two shares of common stock and one warrant to purchase an additional share of common stock.The warrants have a term of five years and an exercise price of $1.00 per share. Net proceeds from the 2010 Equity Financing, after deducting the commissions and debt restructuring fees payable to PBC and the estimated legal, printing and other costs and expenses related to the financing, were approximately $13.5 million.We used a portion of the net proceeds of the 2010 Equity Financing to pay down debt and the remainder was used for working capital. On November 29, 2010, we entered into a bridge loan transaction with three accredited investors pursuant to which we issued unsecured notes in the aggregate principal amount of $1.0 million.Upon the closing of the 2010 Equity Financing, the lenders converted the entire principal amount plus accrued interest into the same units offered in the 2010 Equity Financing and the proceeds from the bridge loan transaction were treated as funds raised with respect to the financing. On December 24, 2010, we also closed on the 2010 Debt Restructuring.In connection therewith, we (i) issued an Amended and Restated Senior Convertible Note in the principal amount of $5.5 million (the “Amended and Restated Note”) to Castlerigg Master Investment Ltd. (“Castlerigg”), (ii) paid $2.5 million in cash to Castlerigg, (iii) cancelled warrants previously issued to Castlerigg that were exercisable for a total of 5,208,333 shares of common stock, (iv) issued 800,000 shares of common stock to Castlerigg in satisfaction of an obligation under a prior loan amendment, (v) entered into the Letter Agreement pursuant to which we paid Castlerigg an additional $2.75 million in cash in lieu of the issuance of $3.5 million in stock and warrants as provided in the loan restructuring agreement under which the Amended and Restated Note and other documents were issued (the “Loan Restructuring Agreement”), and (vi) entered into an Investor Rights Agreement with Castlerigg dated December 23, 2010.As a result of the foregoing, Castlerigg forgave approximately $7.2 million of principal and accrued but unpaid interest. The Amended and Restated Note, dated December 23, 2010, was a senior, unsecured note that matured in three years from the closing and bore interest at an annual rate of 6.25%, payable semi-annually.Broadcast paid the first year’s interest of approximately $344,000 at the closing. In connection with the 2010 Debt Restructuring, we amended the note with the holder of a $1.0 million unsecured convertible note, pursuant to which the maturity date of the note was extended to December 31, 2013.We also issued 150,000 shares to the holder of this note and a warrant to acquire up to 75,000 shares of our common stock as consideration to extend the term of the note. The warrant is exercisable for $0.90 per share and has a five year life. During 2010, we entered into two Accounts Receivable Purchase Agreements with one individual for an aggregate amount of $775,000. In these agreements, we pledged certain outstanding accounts receivable in exchange for an advance payment and a commitment to remit to the purchaser the amount advanced upon collection from Broadcast’s customer.Terms of the first agreement under which we were advanced $275,000 include a 3% discount with a 3% interest fee for every 30 days the advances remain outstanding.Terms of the second agreement under which we were advanced $500,000 include a 10% discount with a 0.5% interest fee for every 30 days the advances remain outstanding. During 2010, we entered into a $500,000 line of credit for equipment financing to purchase equipment for our largest customer’s digital signage network.The terms of the line of credit include a 3% interest fee for every 30 days the advances on the line of credit remain outstanding.We received total advances on the line of credit of $500,000 and subsequent to the completion of the Equity Financing repaid the line of credit.We used the proceeds to purchase and install the equipment at our customer’s locations. In August 2009, we entered into a sale and leaseback agreement which financed the purchase and installation of equipment to retrofit our new customer’s approximately 2,100 retail sites with our digital signage product offering.We received approximately $4,100,000 from the sale of the equipment in exchange for making lease payments over a 36 month period of approximately $144,000 per month. On December 24, 2007, we entered into a securities purchase agreement in connection with its senior secured convertible note financing in which it raised $15,000,000 (less $937,000 of prepaid interest).We used the proceeds from this financing to support its CodecSys commercialization and development and for general working capital purposes.The senior secured convertible note has been retired as described above.During 2010, we capitalized interest of $1,491,161 related to the senior secured convertible note. 36 On November 2, 2006, we closed on a convertible note securities agreement dated October 28, 2006 with an individual that provided we issue to the convertible note holder (i) an unsecured convertible note in the principal amount of $1,000,000 representing the funding received by us from an affiliate of the convertible note holder on September 29, 2006, and (ii) four classes of warrants (A warrants, B warrants, C warrants and D warrants) which gave the convertible note holder the right to purchase a total of 5,500,000 shares of our common stock.The holder of the note no longer has any warrants to purchase any of our stock.The unsecured convertible note was due October 16, 2009 and was extended to December 22, 2010 and the annual interest rate was increased to 8%, payable semi-annually in cash or in shares of our common stock if certain conditions are satisfiedThe unsecured convertible note was convertible into shares of common stock originally at a conversion price of $1.50 per share, convertible any time during the term of the note, and is subject to standard anti-dilution rights, pursuant to which the note is now convertible at a conversion price of $.25 per share.The term of the convertible note has been extended and now is due December 31, 2013.In connection with the extension of the note, Broadcast issued to the holder of the note 150,000 shares of common stock and a five year warrant to acquire up to 75,000 shares of our common stock at an exercise price of $.90 per share to extend the term of the note.In addition, we committed to pay accrued interest due on the convertible note through the issuance of common stock and warrants on the same terms as the Equity Financing. The conversion feature and the prepayment provision of our $5.5 million Amended and Restated Note and its $1.0 million unsecured convertible note have been accounted for as embedded derivatives and valued on the respective transaction dates using a Black-Scholes pricing model.The warrants related to the $1.0 million unsecured convertible notes have been accounted for as derivatives and were valued on the respective transaction dates using a Black-Scholes pricing model as well.At the end of each quarterly reporting date, the values of the embedded derivatives and the warrants are evaluated and adjusted to current market value.The conversion features of the convertible notes and the warrants may be exercised at any time and, therefore, have been reported as current liabilities.Prepayment provisions contained in the convertible notes limit Broadcast’s ability to prepay the notes in certain circumstances.For all periods since the issuance of the senior secured convertible note and the unsecured convertible note, the derivative values of the respective prepayment provisions have been nominal and have not had any offsetting effect on the valuation of the conversion features of the notes.For a description of the accounting treatment of the senior secured convertible note financing, see Note 7 to the Notes to Condensed Consolidated Financial Statements (Unaudited) included elsewhere herein. On March 21, 2011, we converted $784,292 of our short-term debt into equity through the issuance of common stock and warrants to two lenders at the same unit pricing as the 2010 Equity Financing. In consideration of converting the short- term loans on the basis of $1.20 for two shares of common stock plus one warrant at an exercise price of $1.00, we issued 1,307,153 shares of common stock and warrants to acquire up to 653,576 shares of common stock, which warrants have a five year term and are exercisable at $1.00 per share.Our objective for converting the short-term debt into equity was to conserve cash. Our monthly operating expenses, since our expense reductions including that for CodecSys technology research and development expenses, no longer exceeds our monthly net sales.The contract with largest customer expired in May of 2013 and we expect our revenues will be significantly reduced to the point where if we do not locate new customers our ability to continue without additional adjustments and expense reductions will be negatively impacted. The foregoing estimates, expectations and forward-looking statements are subject to change as we make strategic operating decisions from time to time and as our expenses and sales fluctuate from period to period. The amount of our operating deficit could decrease or increase significantly depending on strategic and other operating decisions, thereby affecting our need for additional capital. We expect that our operating expenses will continue to outpace our net sales until we are able to generate additional revenue.Our business model contemplates that sources of additional revenue include (i) sales from private communication network services, (ii) sales resulting from new customer contracts, and (iii) sales, licensing fees and/or royalties related to commercial applications of CodecSys technology. Our long-term liquidity is dependent upon execution of our business model and the realization of additional revenue and working capital as described above, and upon capital needed for continued commercialization and development of the CodecSys technology.Commercialization and future applications of the CodecSys technology are expected to require additional capital for the foreseeable future.The amount required will be determined based on specific opportunities and available funding. 37 To date, we have met our working capital needs primarily through funds received from sales of common stock and from convertible debt financings.Until our operations become profitable, we will continue to rely on proceeds received from external funding.We expect additional investment capital may come from (i) the exercise of outstanding warrants to purchase capital stock currently held by existing warrant holders; (ii) additional private placements of common stock with existing and new investors; and (iii) the private placement of other securities with institutional investors similar to those institutions that have provided funding in the past. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Item 3.Quantitative and Qualitative Disclosures about Market Risk Market risk represents the risk of loss that may impact our financial position due to adverse changes in financial market prices and rates.We do not issue financial instruments for trading purposes or have any derivative financial instruments.As discussed above, however, the embedded conversion feature and prepayment option of our senior secured convertible notes and our related warrants are deemed to be derivatives and are subject to quarterly “mark-to-market” valuations. Our cash and cash equivalents are also exposed to market risk.However, because of the short-term maturities of our cash and cash equivalents, we do not believe that an increase in market rates would have any significant impact on the realized value of our cash and cash equivalent investments.We currently do not hedge interest rate exposure and are not exposed to the impact of foreign currency fluctuations. Item 4.Controls and Procedures Disclosure Controls and Procedures Our management is responsible for establishing and maintaining effective disclosure controls and procedures, as defined under Rules 13a-15(e) and 15d-15(e) of the Exchange Act.As of September 30, 2013, an evaluation was performed, under the supervision and with the participation of management, including our chief executive officer and chief financial officer, of the effectiveness of the design and operation of our disclosure controls and procedures.Based on that evaluation, our chief executive officer and chief financial officer concluded that our disclosure controls and procedures, as of September 30, 2013, were effective in ensuring that information required to be disclosed in our reports filed or submitted under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the SEC’s rules and forms, and in ensuring that such information is accumulated and communicated to our management, including our chief executive officer and chief financial officer, as appropriate to allow timely decisions regarding required disclosure. Management’s Annual Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting. Our system of internal control over financial reporting within the meaning of Rules 13a-15(f) and 15d-15(f) of the Exchange Act is designed to provide reasonable assurance to our management and board of directors regarding the preparation and fair presentation of our published financial statements in accordance with U.S. generally accepted accounting principles. Our management, including the chief executive officer and the chief financial officer, assessed the effectiveness of our system of internal control over financial reporting as of September 30, 2013.In making this assessment, we used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission in Internal Control-Integrated Framework.Based on our assessment, we believe that, as of September 30, 2013, our system of internal control over financial reporting was effective to provide reasonable assurance regarding the reliability of our financial reporting and the preparation of our financial statements for external purposes in accordance with U.S. generally accepted accounting principles. 38 Changes in Internal Control Over Financial Reporting There were no changes in our procedures related to internal control over financial reporting for the quarter ended September 30, 2013 that have materially affected, or are reasonably likely to materially affect, such control.However, the accounting staff has been reduced to a staff of two persons, which has impacted our ability to maintain the same level of segregation of duties as employed in the past. Limitations on Controls and Procedures The effectiveness of our disclosure controls and procedures and our internal control over financial reporting is subject to various inherent limitations, including cost limitations, judgments used in decision making, assumptions about the likelihood of future events, the soundness of our systems, the possibility of human error, and the risk of fraud.Moreover, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions and the risk that the degree of compliance with policies or procedures may deteriorate over time.Because of these limitations, any system of disclosure controls and procedures or internal control over financial reporting may not be successful in preventing all errors or fraud or in making all material information known in a timely manner to the appropriate levels of management. The foregoing limitations do not qualify the conclusions set forth above by our chief executive officer and our chief financial officer regarding the effectiveness of our disclosure controls and procedures and our internal control over financial reporting as of September 30, 2013. Part II – Other Information Item 1.Legal Proceedings We are a defendant in a lawsuit filed in Los Angeles Superior court seeking payment for services rendered by the Plaintiff, Audio Visual Plus, Inc.The total amount in dispute is $29,235.We have paid the plaintiff approximately one half of the amount claimed and the action is not proceeding at the present time. In May 2013, we were named as defendant in a lawsuit filed in the Small Claims Court in the Third Judicial District, State of Utah, seeking payment for services rendered by the plaintiff, Performance Audio.The total amount in dispute is approximately $9,663.We have paid approximately one half of the amount claimed and the action is not proceeding at the present time. In September 2013, we were named as defendant in a lawsuit filed in the Third Judicial District court, Salt Lake County, State of Utah, seeking judgmentfor damages related to a breach of a termination agreement we entered into with our former landlord when we vacated our former offices.A default judgment was entered in the matter in the amount of $91,666.66 plus attorneys fees. On November 4, 2013, we notified AllDigital that we terminated the Merger Agreement pursuant to Section 8.1(b), which permits termination of the Agreement by either party if the Merger is not consummated by October 31, 2013, provided that such failure is not attributable to the terminating party’s failure to perform its obligations under the Merger Agreement. Following delivery of our notice of termination, AllDigital responded by asserting that the Merger did not close because we failed to perform our obligations and that we were not entitled to terminate under Section 8.1(b).AllDigital further notified us that it was terminating the Merger Agreement for cause based on our alleged breach of the non-solicitation covenants in the Merger Agreement, which AllDigital asserts triggers a termination fee of $100,000 and 4% of our equity on a non-diluted basis, and for various other alleged misrepresentations and breaches.We disputes AllDigital’s allegations and assertions, deny that AllDigital is entitled to any termination fee and reserve the right to pursue damages from AllDigital arising from AllDigital’s actions in relation to the Merger Agreement.No litigation has been filed in this matter. To the knowledge of management, no other litigation has been filed or threatened. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds None 39 Item 3. Defaults Upon Senior Securities None. Item 5. Other Information (a) None. (b) None. Item 6.Exhibits (a) Exhibits Exhibit Number Description of Document 2.1* Agreement and Plan of Merger and Reorganization, dated as of January 6, 2012, by and among Broadcast International, Inc., AllDigital Holdings, Inc., and Alta Acquisition Corporation.(Incorporated by reference to Exhibit 2.1 of the Company’s Current Report on Form 8-K filed with the SEC on January 7, 2013) First Amendment to Agreement and Plan of Merger, dated as of April 10, 2013, by and among Broadcast International, Inc., AllDigital Holdings, Inc. and Alta Acquisition Corporation.(Incorporated by reference to Exhibit 2.2 of the Company’s Current Report of Form 8-K filed with the SEC on April 10, 2013) Second Amendment to Agreement and Plan of Merger, dated as of June 30, 2013, by and among Broadcast International, Inc., Alta Acquisition Corporation and AllDigital Holdings, Inc. (Incorporated by reference to Exhibit No. 10.1 of the Company’s Current Report on Form 8-K filed with the SEC on June 30, 2013) Third Amendment to Agreement and Plan of Merger, dated as of August 26, 2013, by and among Broadcast International, Inc., Alta Acquisition Corporation and AllDigital Holdings, Inc. (Incorporated by reference to Exhibit no 10.1 to the Company’s Current Report on Form 8-K filed with the SEC on August 28, 2013). Amended and Restated Articles of Incorporation of Broadcast International.(Incorporated by reference to Exhibit No. 3.1 of the Company's Quarterly Report on Form 10-Q for the quarter ended September 30, 2006 filed with the SEC on November 14, 2006.) Amended and Restated Bylaws of Broadcast International.(Incorporated by reference to Exhibit No. 3.2 of the Company's Quarterly Report on Form 10-Q for the quarter ended September 30, 2006 filed with the SEC on November 14, 2006) Specimen Stock Certificate of Common Stock of Broadcast International.(Incorporated by reference to Exhibit No. 4.1 of the Company's Registration Statement on Form SB-2, filed under cover of Form S-3, pre-effective Amendment No. 3 filed with the SEC on October 11, 2005) Amendment to Note and Warrant Purchase and Security Agreement and Senior Secured Convertible Promissory Notes, effective as of July 13, 2013, by and among Broadcast International, Inc., Interact Devices, Inc., Amir L. Ecker and the Purchasers indicated on the signature pages thereto, (Incorporated by reference to Exhibit 10.1 of the Company’s Current Report on Form 8-K filed with the SEC on August 8, 2013) Consent to Convert Accounts Receivable Agreement dated August 8, 2013, by and between Broadcast International, Inc. and Don Harris, (Incorporated by reference to Exhibit 10.2 of the Company’s Current Report on Form 8-K filed with the SEC on August 8, 2013) 40 Senior Secured Convertible Promissory Note, dated August 8, 2013 (Incorporated by reference to Exhibit 10.3 of the Company’s Current Report on Form 8-K filed with the SEC on August 8, 2013) Form of Convertible Promissory Note issued by AllDigital Holdings, Inc. and countersigned by Broadcast International, Inc. (Incorporated by reference to Exhibit 10.2 of the Company’s Current Report on Form 8-K filed with the SEC on August 28, 2013) Rule 13a-14(a)/15d-14(a) Certification of Principal Executive Officer Rule 13a-14(a)/15d-14(a) Certification of Chief Financial Officer 32.1+ Principal Executive Officer Certification Pursuant to 18 USC, Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2+ Chief Financial Officer Certification Pursuant to 18 USC, Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.INS^ XBRL Instance Document 101.SCH^ XBRL Taxonomy Extension Schema Document 101.CAL^ Taxonomy Extension Calculation Linkbase Document 101.DEF^ Taxonomy Extension Definition Linkbase Document 101.LAB^ Extension Labels Linkbase Document 101.PRE^ Taxonomy Extension Presentation Linkbase Document * The schedules and exhibits to this agreement are omitted pursuant to Item 601(b)(2) of Regulation S-K.Broadcast International agrees to furnish supplementally a copy of any omitted schedule and exhibit to the SEC upon request +Furnished herewith. ^In accordance with Rule 406T of Regulation S-T, the information in these exhibits is furnished and not deemed filed or a part of a registration statement or prospectus for purposes of Section11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section18 of the Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, except as set forth by specific reference in such filing. 41 SIGNATURES Pursuant to the requirements of the Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Broadcast International, Inc. Date: November 14, 2013 /s/ Rodney M. Tiede By: Rodney M. Tiede Its: President (Principal Executive Officer) Date: November 14, 2013 /s/ James E. Solomon By:
